Exhibit 10.2

EXECUTION VERSION

 

 

 

SENIOR SECURED TERM LOAN AGREEMENT

Dated as of December 2, 2013

among

ENERGY TRANSFER EQUITY, L.P.,

as the Borrower,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent,

and

The Other Lenders Party Hereto

$1.0 Billion Senior Secured Term Loan Facility

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

MIZUHO SECURITIES USA INC.,

RBS SECURITIES INC.,

RBC CAPITAL MARKETS

and

UBS SECURITIES LLC,

as Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Table of Contents

 

            Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

     Defined Terms      1   

1.02

     Other Interpretive Provisions      29   

1.03

     Accounting Terms      30   

1.04

     Rounding      31   

1.05

     Times of Day      31   

ARTICLE II THE LOANS

     31   

2.01

     Commitment to Lend      31   

2.02

     Request for Loans      31   

2.03

     Continuations and Conversions of Loans      32   

2.04

     Use of Proceeds      33   

2.05

     Prepayments and Repayment of Loans      33   

2.06

     Interest Rates and Fees      35   

2.07

     Evidence of Debt      35   

2.08

     Payments Generally; Administrative Agent’s Clawback      36   

2.09

     Sharing of Payments by Lenders      37   

2.10

     Termination of Commitments      38   

2.11

     Extension of Maturity Date      38   

2.12

     Increase in Commitments      40   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     42   

3.01

     Taxes      42   

3.02

     Illegality      45   

3.03

     Inability to Determine Rates      46   

3.04

     Increased Costs; Reserves on Eurodollar Loans      46   

3.05

     Compensation for Losses      47   

3.06

     Mitigation Obligations; Replacement of Lenders      48   

3.07

     Survival      48   

ARTICLE IV CONDITIONS PRECEDENT

     48   

4.01

     Conditions to Loans      48   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     50   

5.01

     No Default      50   

5.02

     Organization and Good Standing      50   

5.03

     Authorization      51   

5.04

     No Conflicts or Consents      51   

5.05

     Enforceable Obligations      51   

5.06

     Initial Financial Statements; No Material Adverse Effect      51   

5.07

     Taxes      51   

5.08

     Full Disclosure      52   

5.09

     Litigation      52   

5.10

     ERISA      52   

5.11

     Compliance with Laws      52   

5.12

     Environmental Laws      53   

 

-i-



--------------------------------------------------------------------------------

5.13

     Borrower’s Subsidiaries      54   

5.14

     Title to Properties; Licenses      54   

5.15

     Government Regulation      54   

5.16

     Solvency      55   

5.17

     Margin Regulations      55   

5.18

     Status as Senior Debt of the Borrower      55   

5.19

     Collateral Documents      55   

ARTICLE VI AFFIRMATIVE COVENANTS

     56   

6.01

     Payment and Performance      56   

6.02

     Books, Financial Statements and Reports      56   

6.03

     Other Information and Inspections      58   

6.04

     Notice of Material Events      59   

6.05

     Maintenance of Properties      60   

6.06

     Maintenance of Existence and Qualifications      60   

6.07

     Payment of Trade Liabilities, Taxes, etc      60   

6.08

     Insurance      60   

6.09

     Compliance with Law      61   

6.10

     Environmental Matters      61   

6.11

     Guaranties by Restricted Subsidiaries      61   

6.12

     Further Assurances      62   

6.13

     Miscellaneous Business Covenants      62   

6.14

     Restricted/Unrestricted Persons      62   

6.15

     Common Collateral      62   

6.16

     Post-Closing Obligations      63   

ARTICLE VII NEGATIVE COVENANTS

     63   

7.01

     Indebtedness      63   

7.02

     Limitation on Liens      65   

7.03

     Limitation on Mergers      67   

7.04

     Limitation on Asset Sales      67   

7.05

     Limitation on Restricted Payment      68   

7.06

     Limitation on Investments, Loans and Advances      68   

7.07

     Transactions with Shareholders and Affiliates      68   

7.08

     Conduct of Business      68   

7.09

     Restrictive and Negative Pledge Agreements      69   

7.10

     Hedging Contracts      69   

7.11

     Commingling of Deposit Accounts and Accounts      70   

7.12

     Financial Covenants      70   

7.13

     Amendments or Waivers of Certain Agreements; Material Contracts      70   

7.14

     Fiscal Year      70   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     70   

8.01

     Events of Default      70   

8.02

     Remedies Upon Event of Default      72   

8.03

     Application of Funds      73   

ARTICLE IX ADMINISTRATIVE AGENT

     73   

9.01

     Appointment and Authority      73   

9.02

     Rights as a Lender      74   

9.03

     Exculpatory Provisions      74   

9.04

     Reliance by Administrative Agent      75   

 

-ii-



--------------------------------------------------------------------------------

9.05

     Delegation of Duties      75   

9.06

     Resignation of Administrative Agent      76   

9.07

     Non-Reliance on Administrative Agent and Other Lenders      76   

9.08

     No Other Duties, Etc      76   

9.09

     Administrative Agent May File Proofs of Claim      77   

9.10

     Guaranty and Collateral Matters      77   

9.11

     Release With Respect to Senior Note Obligations      78   

ARTICLE X MISCELLANEOUS

     78   

10.01

     Amendments, Etc.      78   

10.02

     Notices; Effectiveness; Electronic Communication      79   

10.03

     No Waiver; Cumulative Remedies      81   

10.04

     Expenses; Indemnity; Damage Waiver      81   

10.05

     Payments Set Aside      83   

10.06

     Successors and Assigns      83   

10.07

     Treatment of Certain Information; Confidentiality      86   

10.08

     Right of Setoff      87   

10.09

     Interest Rate Limitation      87   

10.10

     Counterparts; Integration; Effectiveness      87   

10.11

     Survival of Representations and Warranties      88   

10.12

     Severability      88   

10.13

     Replacement of Lenders      88   

10.14

     Governing Law; Jurisdiction; Etc      89   

10.15

     Waiver of Jury Trial      90   

10.16

     USA PATRIOT Act Notice      90   

10.17

     Time of the Essence      90   

10.18

     No Recourse      90   

10.19

     Separateness      91   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

    

Exhibit A

  Form of Assignment and Assumption   

Exhibit B

  Form of Compliance Certificate   

Exhibit C

  Form of Guaranty   

Exhibit D

  Form of Solvency Certificate   

Exhibit E

  Form of Loan Notice   

Exhibit F

  Form of Note   

Exhibit G

  Form of Perfection Certificate   

Exhibit H-1

  Form of Exemption Certificate for Non-U.S. Lenders that are not partnerships
for U.S. Federal income tax purposes   

Exhibit H-2

  Form of Exemption Certificate for Non-U.S. Lenders that are partnerships for
U.S. Federal income tax purposes   

SCHEDULES

    

Schedule 1

  Commitments   

Schedule 2

  Disclosure Schedule   

Schedule 3

  Notice Information   

 

-iv-



--------------------------------------------------------------------------------

SENIOR SECURED TERM LOAN AGREEMENT

This SENIOR SECURED TERM LOAN AGREEMENT is entered into as of December 2, 2013,
among ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership (the
“Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Administrative Agent and
each lender from time to time party to this Agreement (collectively, the
“Lenders” and individually, a “Lender”).

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by the Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” has the meaning given to such term in Section 10.16.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to the LIBO Rate for such Eurodollar
Loan in effect for such Interest Period multiplied by the Statutory Reserve
Rate; provided in no event shall the Adjusted LIBO Rate be less than 0.75% per
annum.

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. As of the Closing Date, the Administrative Agent’s Office is in
New York, New York.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

-1-



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $1,000,000,000, subject to adjustment as
set forth in this Agreement.

“Agreement” means this Senior Secured Term Loan Agreement, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Alternate Base Rate” means, for any day, an interest rate per annum equal to
the greatest of (a) the Prime Rate in effect on that day, (b) the Federal Funds
Rate in effect on that day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum; provided that for the
avoidance of doubt the Adjusted LIBO Rate for any day shall be based on the rate
determined on that day at approximately 11:00 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates) (or by reference to the rate
administered by any other Person that takes over the administration of the
London interbank offered rate). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall
be effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Adjusted LIBO Rate, as the case may be.

“Applicable Credit Agreement” means, each of, (a) the Applicable ETP Credit
Agreement, (b) the Applicable Regency Credit Agreement, (c) the Applicable SXL
Credit Agreement, (d) any credit agreement, loan agreement or similar agreement
evidencing bank debt of any other MLP and (e) any credit agreement, loan
agreement or similar agreement evidencing bank debt of any subsidiary of the
Borrower, in each case, as amended, restated, refinanced, supplemented or
otherwise modified.

“Applicable ETP Credit Agreement” means the ETP Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.

“Applicable Percentage” means with respect to any Lender, (a) prior to the
Closing Date, the percentage of the Aggregate Commitments represented by such
Lender’s Commitment and (b) thereafter, the percentage of the principal amount
of all Loans outstanding at such time represented by such Lender’s Loans.

“Applicable Rate” means, on any day, with respect to any Eurodollar Loan,
2.50% per annum and with respect to any ABR Loan, 1.50% per annum.

“Applicable Regency Credit Agreement” means the Regency Credit Agreement, as
amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after the Closing Date.

“Applicable SXL Credit Agreement” means the SXL Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.

 

-2-



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means the Disposition of any asset or Equity Interest, including
any MLP Related Disposition; provided that none of the following shall be an
“Asset Sale”:

(a) Dispositions of equipment and other personal property and fixtures that are
either (i) obsolete for their intended purposes and disposed of in the ordinary
course of business, or (ii) replaced by personal property or fixtures of
comparable suitability;

(b) Dispositions of inventory which is sold in the ordinary course of business
on ordinary trade terms;

(c) Dispositions by any Restricted Person to any other Restricted Person (so
long as, if the transferor is a Guarantor, the transferee is a Guarantor);

(d) Dispositions of Equity Interests and incentive distribution rights in any
MLP (other than ETP or Regency);

(e) any assignment of accounts receivable for collection purposes in the
ordinary course of business;

(f) Dispositions of property sold to comply with any divestment requirement
imposed in connection with the approval of an acquisition under
Hart-Scott-Rodino Act of 1976;

(g) Dispositions permitted under Section 7.03;

(h) Restricted Payments permitted by Section 7.05;

(i) Investments permitted by Section 7.06; and

(j) Dispositions of assets, including MLP Related Dispositions, having a fair
market value of less than $50,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by the definition thereof), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Debt” means, with respect to any Sale and Lease-Back Transaction
not involving a Capital Lease Obligation, as of any date of determination, the
total obligation (discounted to present value at the rate of interest implicit
in the lease included in such transaction) of the lessee for rental payments
(other than accounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining portion of the term (including extensions which are at the
sole option of the lessor) of the lease

 

-3-



--------------------------------------------------------------------------------

included in such transaction (in the case of any lease which is terminable by
the lessee upon the payment of a penalty, such rental obligation shall also
include the amount of such penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date upon which it may be so
terminated).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning given such term in the introductory paragraph hereto.

“Borrower Materials” has the meaning given to such term in Section 6.03.

“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and
(ii) if such day relates to any Eurodollar Loan, a day on which banks are not
open for dealings in Dollar deposits in the London interbank eurodollar market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash” means money, currency or a credit balance in any deposit account.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein or the District of Columbia, which has capital, surplus and
undivided profits of at least $500,000,000, and whose long-term certificates of
deposit are rated BBB+ or Baa1 or better, respectively, by any of the Rating
Agencies;

(c) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

 

-4-



--------------------------------------------------------------------------------

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith (whether
or not having the force of law) or in implementation thereof, and (ii) all
requests, rules, regulations, guidelines, interpretations, requirements,
interpretations and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall, in each case, be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.

“Change of Control” means the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person, entity or group and
its subsidiaries and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than an
Exempt Person, shall be the direct or indirect legal or beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of more than the greater of
(A) 35% of the combined voting power of the then total Equity Interests of the
General Partner and (B) the percentage of the combined voting power of the
Equity Interests of the General Partner owned in the aggregate, directly or
indirectly, beneficially, by the Exempt Persons, unless, the Exempt Persons
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the members
of the Board of Directors of the General Partner or (b) the General Partner
shall not be the sole legal and beneficial owner of all of the general partner
interests of the Borrower. As used herein “Exempt Person” means (i) any of Kelcy
L. Warren, Ray C. Davis, the heirs at law of such individuals, entities or
trusts owned by or established for the benefit of such individuals or their
respective heirs at law (such as entities or trusts established for estate
planning purposes) and (ii) entities owned solely by existing and former
management employees of the General Partner or the Borrower.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.01), and on which the
initial Borrowings are made.

“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated with respect thereto.

 

-5-



--------------------------------------------------------------------------------

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent, pursuant to the Collateral Documents in order to secure the
Obligations.

“Collateral Agency Agreement” means that certain Amended and Restated Collateral
Agency Agreement dated as of the date hereof among the Collateral Agent, the
Revolving Administrative Agent, the Administrative Agent and the Indenture
Trustee, as the same may be amended, modified, restated or replaced from time to
time.

“Collateral Agent” means U.S. Bank National Association in its capacity as
collateral agent pursuant to the Collateral Agency Agreement and each successor
collateral agent as may be appointed from time to time pursuant to the Loan
Documents.

“Collateral Documents” means, collectively, the Pledge Agreement, the Collateral
Agency Agreement and all other instruments, documents and agreements delivered
by any Restricted Person pursuant to this Agreement or any other Loan Document
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and (a) with respect to any Material Project related to
the handling of liquefied natural gas, the earlier to occur of (i) its
commercial operations having commenced in accordance with the terms of its
material customer contracts or (ii) such Material Project being commercially
operable and revenue being generated under the terms of its material customer
contracts and (b) with respect to any other Material Project, its commercial
operations having commenced in accordance with the terms of its material
customer contracts.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, its commitment to make Loans to the
Borrower in an aggregate principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1 hereto
or, as the case may be, in an Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as the same may be increased or decreased from
time to time pursuant to the terms hereof.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries.

 

-6-



--------------------------------------------------------------------------------

“Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of (without duplication):

(a) four times the amount of cash distributions payable with respect to the last
Fiscal Quarter in such period by any Person (unless either (i) such Person is a
Restricted Subsidiary or (ii) such Person is a Wholly Owned Subsidiary of the
Borrower that is an Unrestricted Person and such distributions are funded,
directly or indirectly, with substantially contemporaneous Investments by the
Borrower or a Restricted Person) to the Borrower or its Restricted Subsidiaries,
to the extent actually received on or prior to the date the financial statements
with respect to such Fiscal Quarter referred to in Section 6.02 are required to
be delivered by the Borrower; provided that if the Borrower or any of its
subsidiaries has made a Specified Acquisition or Specified Disposition at any
time after the first day of such Fiscal Quarter, the determinations in this
clause (a) shall be made giving pro forma effect to such Specified Acquisition
or Specified Disposition as if such transaction had occurred on the first day of
the Fiscal Quarter; plus

(b) Consolidated Net Income of the Borrower and its Restricted Subsidiaries for
such four Fiscal Quarter period, plus, but without duplication, (i) each of the
following to the extent deducted in determining such Consolidated Net Income
(A) all Consolidated Interest Expense, (B) all income taxes (including any
franchise taxes to the extent based upon net income), (C) all depreciation and
amortization (including amortization of intangible assets), (D) any other
non-cash charges or losses (including any non-cash losses resulting from the
impairment of long-lived assets, goodwill or intangible assets), and
(E) Transaction Costs and any fees, expenses or charges relating to any offering
of Equity Interests, any Investment, acquisition, Disposition or Indebtedness
permitted hereunder (in each case whether or not successful) minus (ii) each of
the following to the extent included in determining Consolidated Net Income
(A) all non-cash gains which were included in determining such Consolidated Net
Income (excluding any non-cash gain to the extent it represents the reversal of
an accrual or reserve for a potential cash item that reduced Consolidated EBITDA
in any prior period), and (B) any cash payments made during such period in
respect of items described in clause (i)(D) of this clause (b) subsequent to the
Fiscal Quarter in which the relevant non-cash charges or losses were reflected
as a charge in the statement of Consolidated Net Income; provided that if the
Borrower or its Restricted Subsidiaries has made a Specified Acquisition or
Specified Disposition at any time after the first day of such four Fiscal
Quarter period, the determinations in this clause (b) shall be made giving pro
forma effect to such Specified Acquisition or Specified Disposition as if such
transaction had occurred on the first day of such four Fiscal Quarter period.
For the avoidance of doubt, the determinations in this clause (b) shall not
include Consolidated Net Income attributable to distributions that are otherwise
part of the calculation of Consolidated EBITDA of the Borrower pursuant to
clause (a) above.

(c) At the Borrower’s election, Consolidated EBITDA of the Borrower for any
period of four Fiscal Quarters shall be increased by the amount of any
applicable Material Project EBITDA Adjustments in respect of any Material
Project of the Borrower and its subsidiaries; provided that (i) the amount of
such increase in respect of any individual Material Project shall not exceed 30%
of Consolidated EBITDA of the Borrower for any such period and (ii) the
aggregate amount of such increase in respect of all Material Projects shall not
exceed 100% of Consolidated EBITDA of the Borrower for any such period.

“Consolidated Funded Debt of the Borrower” means, as at any date of
determination, the sum of the following (without duplication): (a) Indebtedness
for borrowed money of the Borrower and its Restricted Subsidiaries (other than
Indebtedness of a Restricted Subsidiary (and

 

-7-



--------------------------------------------------------------------------------

any increases in or extensions, renewals, refinancings, replacements or
refundings of such Indebtedness) that is (i) associated with the construction or
expansion of a Material Project and (ii) non-recourse to the properties or
assets (other than the Equity Interests in, and assets of, any such Restricted
Subsidiary) of the Borrower or any other Restricted Subsidiary),
(b) Attributable Debt in respect of Sale and Lease-Back Transactions,
(c) Capital Lease Obligations of the Borrower and its Restricted Subsidiaries,
and (d) all Indebtedness in respect of any Guarantee by a Restricted Person of
Indebtedness of any Person other than a Restricted Person. For the avoidance of
doubt, (i) in no event shall any Intercompany Equity/Debt constitute
“Consolidated Funded Debt of the Borrower” and (ii) “Consolidated Funded Debt of
the Borrower” shall include only those liabilities under Contingent Residual
Support Agreements that would be required under the loss contingency recognition
principles in FASB ASC 450-20-25 to be reflected on the Consolidated balance
sheet of the Borrower on the date of determination.

“Consolidated Interest Expense” means, for any period, all interest in respect
of Consolidated Funded Debt of the Borrower reflected on the income statement of
the Borrower during such period on, and all fees and related charges in respect
of, Consolidated Funded Debt of the Borrower, in each case, which was deducted
in determining Consolidated Net Income of the Borrower during such period.

“Consolidated Net Income” means, for any Person and any period, such Person’s
and its subsidiaries’ gross revenues for such period, minus such Person’s and
its subsidiaries’ expenses and other proper charges against income (including
taxes on income to the extent imposed), determined on a Consolidated basis after
eliminating earnings or losses attributable to outstanding minority interests
and excluding the net earnings or losses of any Person, other than a subsidiary
of such Person, in which such Person or any of its subsidiaries has an ownership
interest. Consolidated Net Income shall not include (a) any gain or loss from
the sale of assets other than in the ordinary course of business, (b) any
extraordinary gains or losses, or (c) any non-cash gains or losses resulting
from mark to market activity as a result of SFAS 133. Consolidated Net Income of
a Person for any period shall include any cash dividends and distributions
actually received during such period from any Person, other than a subsidiary,
in which such Person or any of its subsidiaries has an ownership interest.

“Contingent Residual Support Agreement” means any agreement entered into by the
Borrower or any of its Restricted Subsidiaries (the “Contingent Obligor”), in
which the Contingent Obligor agrees to provide contingent residual support with
respect to the principal component of Indebtedness (the “Original Obligation”)
of another Person (the “Original Obligor”) incurred by the Original Obligor to
finance the acquisition of assets from the Contingent Obligor; provided that,
the Contingent Obligor is required to make a payment pursuant to such agreement
only to the extent that the obligee on the Original Obligation cannot obtain
repayment of the Original Obligation from the Original Obligor after exhausting
all other remedies and recourse available to such obligee.

“Continue,” “Continuation,” and “Continued” refer to the continuation pursuant
to Section 2.03 of a Eurodollar Loan as a Eurodollar Loan from one Interest
Period to the next Interest Period.

 

-8-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” refer to a conversion pursuant to
Section 2.03 or ARTICLE III of one Type of Loan into another Type of Loan.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), 2.00% per annum plus the
Applicable Rate for Eurodollar Loans plus the Adjusted LIBO Rate then in effect
and (b) for each ABR Loan, 2.00% per annum plus the Applicable Rate for ABR
Loans plus the Alternate Base Rate; provided, however, the Default Rate shall
never exceed the Maximum Rate.

“Disclosure Schedule” means Schedule 2 hereto.

“Discounted Term Loan Prepayments” has the meaning set forth in
Section 2.05(a)(ii).

“Dispose” means, with respect to any property, to sell, transfer, lease, assign,
convey, transfer, exchange, alienate or dispose thereof. The term “Disposition”
shall have a correlative meaning.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Laws relating to the environment, to the
protection of wildlife, or to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment including ambient air,
surface water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution use, treatment, storage, disposal, transport, or
handling of, or exposure to, pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

 

-9-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership, profit interests or incentive distribution
rights in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership, profit interests or incentive distribution rights in) such Person,
all of the securities convertible into or exchangeable for shares of capital
stock of (or other ownership, profit interests or incentive distribution rights
in) such Person or warrants, rights or options for the purchase or acquisition
from such Person of such shares (or such other interests), and all of the other
ownership, profit interests or incentive distribution rights in such Person
(including partnership, member or trust interests therein), whether voting or
non-voting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA in respect of which any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be determined to be) an “employer”
as defined in Section 3(5) of ERISA.

“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership, or
any successor thereto.

“ETP Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of October 27, 2011, by and among ETP, Wells Fargo Bank, National
Association, as administrative agent and the other agents and the lenders from
time to time party thereto, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of November 19, 2013 and as
further modified, waived, restated, replaced, refinanced or otherwise
supplemented on or prior to the date hereof.

“ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or any successor thereto, in either case which is the sole general
partner of ETP.

“ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited liability
company, or any successor thereto, in either case which is the general partner
of ETP GP.

“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Adjusted LIBO Rate.

“Event of Default” has the meaning given to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

-10-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes) by the United States of America (or any political subdivision
thereof), or by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any United States federal backup withholding tax required to be withheld
from amounts payable to a Lender as a result of such Lender’s failure to comply
with Section 3.01(e), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States federal withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01, and (e) any United States federal
withholding Taxes imposed under FATCA.

“Extended Maturity Date” has the meaning given to such term in Section 2.11(a).

“Extension” has the meaning given to such term in Section 2.11(a).

“Extension Amendment” has the meaning given to such term in Section 2.11(d).

“Extension Loan” means a Loan that is subject to an Extension Amendment.

“Extension Offer” has the meaning given to such term in Section 2.11(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

-11-



--------------------------------------------------------------------------------

“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September and December or such other four consecutive three-month periods
in a Fiscal Year as may be adopted by the General Partner.

“Fiscal Year” means a twelve-month period ending on December 31 or such other
day as may be adopted by the General Partner.

“Fitch” means Fitch Ratings, Inc. or any successor to the ratings business
thereof.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after notice of such change is
given to each Lender, and the Borrower and Majority Lenders agree to such change
insofar as it affects the accounting of the Borrower or of the Borrower and its
Consolidated subsidiaries.

“General Partner” means LE GP, LLC, a Delaware limited liability company, or any
successor thereto.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such

 

-12-



--------------------------------------------------------------------------------

Indebtedness of the payment or performance of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The term
“Guarantee” shall exclude endorsements in the ordinary course of business of
negotiable instruments in the course of collection. The amount of any Guarantee
shall be deemed to be an amount equal to the lesser of (i) the stated or
determinable amount of the related Indebtedness, or portion thereof, in respect
of which such Guarantee is made, or (ii) if not stated or determinable or if
such Guarantee by its terms is limited to less than the full amount of such
Indebtedness, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means any Restricted Subsidiary of the Borrower that now or
hereafter executes and delivers a Guaranty to the Administrative Agent pursuant
to Section 6.11.

“Guaranty” means, collectively, one or more Guarantees of the Obligations made
by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C, including any supplements to an existing
Guaranty in substantially the form that is a part of Exhibit C. As of the
Closing Date, there shall be no Guaranty.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts.

“Increase Effective Date” has the meaning given to such term in Section 2.12(a).

 

-13-



--------------------------------------------------------------------------------

“Incremental Amendment” means an amendment to this Agreement among the Borrower,
the Administrative Agent and the lenders providing Incremental Loans on a
particular Increase Effective Date which shall comply with the provisions of
Section 2.12. Each Incremental Amendment shall be binding on the Lenders making
Incremental Loans pursuant thereto, the Restricted Persons and the other parties
hereto and thereto.

“Incremental Commitment” has the meaning given to such term in Section 2.12(a).

“Incremental Loan” has the meaning given to such term in Section 2.12(b).

“Indebtedness” means, with respect to any Person, without duplication:

(a) indebtedness for borrowed money, all obligations upon which interest charges
are customarily paid and all obligations evidenced by any bond, note, debenture
or other similar instrument that such Person has directly or indirectly created,
incurred or assumed;

(b) obligations of others secured by any Lien in respect of property owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness, limited (so long as such Person has not assumed
the same or become liable therefor) to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value from time to time of
the property subject to such Lien;

(c) indebtedness, whether or not for borrowed money (excluding (i) any earnout
obligation or purchase price adjustment until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, and
(ii) trade payables and accrued expenses arising in the ordinary course of
business and payable in the ordinary course of business), with respect to which
such Person has become directly or indirectly liable and which represents the
deferred purchase price (or a portion thereof) or has been incurred to finance
the purchase price (or a portion thereof) of any property or service or business
acquired by such Person, whether by purchase, consolidation, merger or
otherwise;

(d) the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;

(e) Attributable Debt of such Person in respect of Sale and Lease-Back
Transactions not involving a Capital Lease Obligation;

(f) mandatory obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash in respect of any Equity Interest (other than
Intercompany Equity/Debt) in such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends or distribution;

(g) obligations, contingent or fixed, of such Person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);

 

-14-



--------------------------------------------------------------------------------

(h) liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multi-employer plan;

(i) obligations of such Person in respect of bankers’ acceptances (other than in
respect of accounts payable to suppliers incurred in the ordinary course of
business consistent with past practice);

(j) Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person; and

(k) to the extent such Person would be required to make any payments with
respect thereto, in the event of an early termination thereof on the date
“Indebtedness” is being determined, the Hedging Termination Value of outstanding
Hedging Contracts of such Person.

For the avoidance of doubt, for no purposes of this Agreement or any other Loan
Document shall “Indebtedness” include (1) deferred compensation arrangements,
(2) earnout obligation or purchase price adjustment until such obligation
becomes a liability on the balance sheet of in accordance with GAAP,
(3) non-compete or consulting obligations incurred in connection with
acquisitions, (4) Intercompany Equity/Debt or (5) liabilities under Contingent
Residual Support Agreements that would not be required to be reflected as “debt”
(or any like classification) on the Consolidated balance sheet of the Borrower
on the date of determination under the loss contingency recognition principles
in FASB ASC 450-20-25.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning given to such term in Section 10.04(b).

“Indenture” means the Indenture dated as of September 20, 2010, between the
Borrower and the Indenture Trustee, as supplemented from time to time.

“Indenture Trustee” means U.S. Bank National Association, in its capacity as
trustee, under the Indenture, together with any successors in such capacity.

“Initial Financial Statements” means (a) the audited Consolidated financial
statements for the Borrower including the related Consolidated balance sheets
and related statements of income, partners’ equity and cash flow with respect to
the Borrower, for the Fiscal Year ended December 31, 2012 and (b) the unaudited
Consolidated financial statements for the Borrower including the related
Consolidated balance sheets and related statements of income, partners’ equity
and cash flow with respect to the Borrower, for the Fiscal Quarters ended
March 31, 2013, June 30, 2013 and September 30, 2013.

“Intercompany Equity/Debt” means each of (a) any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued to any subsidiary or joint venture;
provided that (i) such Indebtedness has no amortization, (ii) the tenor of such
Indebtedness is at least one year later than the latest Maturity Date then
applicable to the Loans, (iii) such Indebtedness contains no agreements,
covenants or events of default which would be more onerous than those contained
in

 

-15-



--------------------------------------------------------------------------------

this Agreement and (iv) such Indebtedness is not secured; and (b) any Equity
Interests issued by the Borrower or any Restricted Subsidiary to any subsidiary
or joint venture. For the avoidance of doubt, for purposes of this definition,
in no event shall any form of preferred stock or partnership interest (whether
perpetual, convertible or otherwise) or other ownership or beneficial interest
that entitles the holders thereof to preferential payment or distribution
priority with respect to dividends, distributions, assets or other payments over
the holders of any other stock, partnership interest or other ownership or
beneficial interest be treated as Indebtedness for purposes of clause (a) above.

“Interest Payment Date” means (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date applicable to
such Loan; provided, however, that if any Interest Period for a Eurodollar Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any ABR Loan, the last Business Day of each Fiscal Quarter and the
Maturity Date applicable to such Loan.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice, or such period that is twelve
months thereafter if requested by the Borrower and consented to by all the
Lenders, provided that: (a) any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period, (c) no Interest Period may extend
beyond a date on which a payment of principal is then scheduled if the effect of
such payment would cause the Borrower to repay a Eurodollar Loan prior to the
last day of the then current Interest Period, and (d) no Interest Period with
respect to a Loan may extend beyond the Maturity Date applicable to such Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees obligations of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or Disposition of such Investment (less
all costs thereof) or other cash proceeds received as a return of capital of
such Investment in an aggregate amount up to but not in excess of the amount of
such Investment.

 

-16-



--------------------------------------------------------------------------------

“Investment Grade Ratings” means the long-term, senior non-credit enhanced debt
of the Borrower being rated (by any two of S&P, Moody’s and Fitch) at least BBB-
or better by S&P (or the equivalent under any successor rating category of S&P),
Baa3 or better by Moody’s (or the equivalent under any successor rating category
of Moody’s) or BBB- or better by Fitch (or the equivalent under any successor
rating category of Fitch).

“Lake Charles Liquefaction Facility” means the contemplated liquefaction
facility to be constructed in Lake Charles, Louisiana adjacent to an existing
liquid natural gas regasification terminal that is owned and operated by an
Affiliate of the Borrower.

“Lake Charles Regasification Facility” means the liquid natural gas
regasification terminal located in Lake Charles, Louisiana and that is owned and
operated by an Affiliate of the Borrower.

“Laws” means any statute, law (including common law), regulation, ordinance,
rule, treaty, judgment, order, decree, permit, concession, franchise, license,
agreement or other governmental restriction of the United States or any state or
political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.

“Lender” has the meaning given to such term in the introductory paragraph
hereto.

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a Revolving Lender
or an Affiliate of a Revolving Lender which constitute “Lender Hedging
Obligations” under the Revolving Credit Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means each letter of credit under the Revolving Credit
Agreement.

“Leverage Ratio of the Borrower” means, on any date, the ratio of
(a) Consolidated Funded Debt of the Borrower outstanding on the specified date
to (b) the Consolidated EBITDA of the Borrower for the four Fiscal Quarter
period most recently ended.

“LIBO Rate” means, for any Interest Period, (a) the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m., London, England time, on
the date that is two Business Days prior to the commencement of that Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars (as set forth by the Bloomberg Information Service
or any successor thereto or any other service selected by the Administrative
Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) (or by
reference to the rate administered by any other Person that takes over the
administration of the London interbank offered rate) for a period equal to that
Interest Period or (b) if at any time the rate specified in clause (a) of this
definition is not provided by any such service (or any successor or substitute
page or any such successor to or substitute for such service), “LIBO Rate”
means, with respect to

 

-17-



--------------------------------------------------------------------------------

each day during each Interest Period pertaining to applicable Borrowings of
Eurodollar Loans comprising part of the same Borrowing, the rate per annum equal
to the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m., London,
England time, on the date that is two Business Days prior to the beginning of
that Interest Period.

“Lien” means, with respect to any property or assets, any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement (including any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty,
each Collateral Document and all other agreements, certificates and instruments
at any time delivered in connection herewith or therewith (exclusive of term
sheets and commitment letters).

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.03, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.03, which, if in writing, shall be
substantially in the form of Exhibit E.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including for the avoidance of doubt, the Incremental Loans.

“Majority Lenders” means, as of any date of determination, (a) prior to the
Closing Date, Lenders having more than 50% of the Aggregate Commitments and
(b) thereafter, Lenders holding in the aggregate more than 50% of the principal
amount of the Loans then outstanding.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Restricted Persons (taken
as a whole) to fully and timely perform their payment obligations under the
applicable Loan Documents, or (c) the material rights, remedies and benefits
available to, or conferred upon, the Administrative Agent or any Lender under
the Loan Documents, taken as a whole.

“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person, the aggregate capital cost of which is
reasonably expected by the Borrower to exceed $10,000,000.

 

-18-



--------------------------------------------------------------------------------

“Material Project EBITDA Adjustments” means, with respect to each Material
Project of a Person:

(A) for any Fiscal Quarter prior to the Commercial Operation Date of a Material
Project (beginning with the four Fiscal Quarter period that includes the Fiscal
Quarter in which construction or expansion of such Material Project commences
and thereafter until the Commercial Operation Date of such Material Project
(including the Fiscal Quarter in which such Commercial Operation Date occurs)),
a percentage (based on the then-current completion percentage of such Material
Project) of an amount determined by the Borrower as (i) if such Material Project
is not owned by the Borrower or a Restricted Person, the projected cash
distributions to be received by a Restricted Person from the owner(s) of such
Material Project related thereto or (ii) if the Material Project is owned by the
Borrower and/or a Restricted Person, the Consolidated EBITDA of the Borrower
otherwise attributable to such Material Project, in each case, for the first
12-month period (or an annualized amount for such other period as may be
proposed by the Borrower and approved by Majority Lenders) following the
scheduled Commercial Operation Date of such Material Project (such amount to be
determined based on customer contracts relating to such Material Project, the
creditworthiness of the other parties to such contracts, projected revenues from
such contracts, capital costs and expenses, scheduled Commercial Operation Date,
debt service obligations, contractual limitations on distributions and other
factors deemed appropriate by the Administrative Agent); provided that if the
actual Commercial Operation Date does not occur by the scheduled Commercial
Operation Date, the foregoing amount shall be reduced, for quarters ending after
the scheduled Commercial Operation Date to (but excluding) the first full
quarter after the actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the actual period of delay or
the then-estimated delay, whichever is longer): (i) 90 days or less, 0%,
(ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than 180
days, but not more than 270 days, 50%, (iv) longer than 270 days, but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount determined by the Borrower as the projected cash
distributions to be received by a Restricted Person from, or the Consolidated
EBITDA of the Borrower otherwise attributable to, such Material Project
(determined in the same manner set forth in clause (A) above) for the balance of
the four full Fiscal Quarter period following such Commercial Operation Date,
may, at the Borrower’s option, be added to actual Consolidated EBITDA of the
Borrower for such Fiscal Quarters.

Notwithstanding the foregoing, no such additions shall be allowed with respect
to any Material Project unless the Borrower shall have delivered to the
Administrative Agent a proposed determination of Material Project EBITDA
Adjustments setting forth (i) the scheduled Commercial Operation Date for such
Material Project and (ii) projections of cash distributions to be received by a
Restricted Person from, or the Consolidated EBITDA of the Borrower otherwise
attributable to, such Material Project, along with a reasonably detailed
explanation of the basis therefor.

 

-19-



--------------------------------------------------------------------------------

“Maturity Date” means (a) the date that is the sixth annual anniversary of the
Closing Date, (b) the maturity date applicable to any Incremental Loan, and
(c) if maturity of any Loan is extended pursuant to Section 2.11, such Extended
Maturity Date as determined pursuant to such Section (provided that such
Extended Maturity Date shall only apply to the Loans so extended); provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“Minimum Extension Condition” has the meaning given to such term in
Section 2.11.

“MLP” means each of (a) ETP, (b) Regency, (c) Sunoco Logistics Partners L.P. or
(d) any other publicly traded limited partnership or limited liability company
meeting the gross income requirements of Section 7704(c)(2) of the Code created
or acquired by the Borrower or any Restricted Subsidiary after the Closing Date,
as applicable, and “MLPs” means all of the foregoing collectively.

“MLP GP” means any Person, or any successor thereto, in either case which is the
sole general partner of an MLP.

“MLP Limited Partnership Agreement” means the Agreement of Limited Partnership
(or equivalent governing document) of each MLP.

“MLP Related Disposition” means a Disposition by the Borrower or any Restricted
Subsidiary to any other Person other than the Borrower or any Restricted
Subsidiary, in one transaction or a series of transactions, of (a) incentive
distribution rights in ETP or Regency, (b) general partnership interests in
Regency or (c) Equity Interests of any Person which owns, directly or
indirectly, incentive distribution rights in ETP or Regency or general
partnership interests in Regency.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Cash Proceeds” means, with respect to any MLP Related Disposition that
constitutes an Asset Sale, an amount equal to (a) Cash payments (including any
Cash received by way of deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, but only as and when so received) received by the
Borrower or any of its Restricted Subsidiaries from such Asset Sale, minus
(b) any bona fide direct costs incurred in connection with such MLP Related
Disposition, including income or gains taxes payable by the seller as a result
of any gain recognized in connection with such MLP Related Disposition, minus
(c) all payments made on any Indebtedness which is secured by any of the assets
subject to such MLP Related Disposition in accordance with the terms of the
agreements creating the Lien on such asset, minus (d) in the event such MLP
Related Disposition represents only a part of a larger transaction, the
proportion of any Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by the Borrower or any of its Restricted
Subsidiaries from the subject transaction that are not attributable to such MLP
Related Disposition.

 

-20-



--------------------------------------------------------------------------------

“New Notes” means the Borrower’s 5.875% senior notes due 2024 issued under the
Indenture, pursuant to a Fifth Supplemental Indenture, in an initial aggregate
principal amount of $450,000,000.

“Non-Extending Lender” has the meaning given to such term in Section 2.11(a).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit F.

“Obligations” means the Loans and all interest, fees and premium, if any, due
under this Agreement and the other Loan Documents and debts, liabilities,
obligations, covenants and duties of, any Restricted Person arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees, and
premium, if any, that accrue after the commencement by or against any Restricted
Person or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Other Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a lender or an
Affiliate of a lender under an Applicable Credit Agreement (but only to the
extent that such lender or Affiliate of a lender under such Applicable Credit
Agreement, as the case may be, is not a Lender); provided that (a) if such
counterparty ceases to be a lender under such Applicable Credit Agreement, or an
Affiliate of a lender under such Applicable Credit Agreement, as the case may
be, “Other Hedging Obligations” shall only include such obligations to the
extent arising from transactions entered into at the time such counterparty was
a lender under such Applicable Credit Agreement, or an Affiliate of a lender
under such Applicable Credit Agreement, and (b) for any of the foregoing to be
included within “Other Hedging Obligations” hereunder, the applicable
counterparty or the Borrower must have provided the Administrative Agent written
notice of the existence thereof certifying that such transaction is an Other
Hedging Obligation and is not prohibited under this Agreement.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning given to such term in Section 10.06(d).

“Participant Register” has the meaning given to such term in Section 10.06(d).

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of February 8, 2006, as amended by
Amendment No. 1 to Third Amended and Restated Agreement of Limited Partnership
effective as of November 1,

 

-21-



--------------------------------------------------------------------------------

2006, Amendment No. 2 to Third Amended and Restated Agreement of Limited
Partnership effective as of November 9, 2007, Amendment No. 3 to Third Amended
and Restated Agreement of Limited Partnership effective as of May 26, 2010 and
as further amended, restated, in effect on the date of this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit G that provides information with respect to the personal or mixed
property of any Restricted Person.

“Permitted Acquisition” means the acquisition, by merger or otherwise, by any
Restricted Person of assets (including any assets constituting a business unit,
line of business or division) or Equity Interests so long as (a) prior to and
after giving effect to such acquisition, no Event of Default shall have occurred
and be continuing, (b) after giving pro forma effect to such acquisition as if
such acquisition had occurred, and any Indebtedness being acquired had been
incurred, on the first day of the period of four Fiscal Quarters in which such
acquisition occurs, Borrower shall be in compliance with the covenant set forth
in Section 7.12(a) and (c) the Borrower has provided to the Administrative Agent
an officer’s certificate, in form satisfactory to the Administrative Agent,
certifying that each of the foregoing conditions has been satisfied.

“Permitted Investments” means:

(a) Cash Equivalents;

(b) Investments in the Borrower or any Restricted Person;

(c) Investments held directly by an MLP GP in Equity Interests and incentive
distribution rights of the applicable MLP, plus additional contributions by the
relevant MLP GP to maintain its general partnership interest in such MLP;

(d) Contingent Residual Support Agreements;

(e) Investments held directly by the Borrower or a Restricted Subsidiary in
Equity Interests of any MLP;

(f) Investments with respect to (i) the Lake Charles Liquefaction Facility,
(ii) the Lake Charles Regasification Facility, and (iii) the Trunkline
Conversion Project; or

(g) any Permitted Acquisition.

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Line of Business” means, with respect to the specified Person, lines
of business engaged in by such Person and its subsidiaries such that such Person
and its subsidiaries, taken as a whole, are substantially engaged in businesses
that generate revenue from energy-related activities and other activities
incidental thereto.

 

-22-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning given to such term in Section 6.03.

“Pledge Agreement” means that certain Second Amended and Restated Pledge and
Security Agreement dated of even date herewith among the Borrower, the other
grantors party thereto and the Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Prime Rate” means the rate of interest per annum established from time to time
by Credit Suisse AG, Cayman Islands Branch as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is established as being
effective.

“Public Lender” has the meaning given to such term in Section 6.03.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

“Rating Agency” means Fitch, S&P or Moody’s.

“Refinancing” means the repayment in full and the termination of any commitment
to make extensions of credit under each of (a) that certain Senior Secured Term
Loan Agreement dated as of March 23, 2012 among the Borrower, Credit Suisse AG,
Cayman Islands Branch, as administrative agent for the financial institutions
party thereto from time to time as lenders thereunder and the other lenders and
agents party thereto from time to time, as amended by that certain Amendment
No. 1 to Senior Secured Term Loan Agreement dated August 2, 2012, Amendment
No. 2 to Senior Secured Term Loan Agreement dated April 25, 2013, Amendment
No. 3 to Senior Secured Term Loan Agreement dated August 16, 2013 and as further
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof and (b) that certain Amended and Restated Credit Agreement dated as
of March 26, 2012 among the Borrower, Credit Suisse AG, Cayman Islands Branch,
as administrative agent for the financial institutions party thereto from time
to time as lenders thereunder and the other lenders and agents party thereto
from time to time, as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement dated September 13, 2012, Amendment No. 2 to Amended
and Restated Credit Agreement dated April 29, 2013, Amendment No. 3 to Amended
and Restated Credit Agreement dated August 19, 2013 and as further amended,
amended and restated, supplemented or otherwise modified prior to the date
hereof.

“Regency” means Regency Energy Partners LP, a Delaware limited partnership.

“Regency Credit Agreement” means the Sixth Amended and Restated Credit Agreement
dated May 21, 2013 among Regency, Regency Gas Services LP, as borrower, the
subsidiary guarantors named therein, Wells Fargo Bank, National Association, as
administrative agent, and the other agents and the lenders from time to time
party thereto, as amended, modified, waived, restated, replaced, refinanced or
otherwise supplemented on or prior to the date hereof.

 

-23-



--------------------------------------------------------------------------------

“Regency GP” means Regency GP LP, a Delaware limited partnership, or any
successor thereto, in either case which is the general partner of Regency.

“Regency LLC” means Regency GP LLC, a Delaware limited liability company, or any
successor thereto, in either case which is the general partner of Regency GP.

“Register” has the meaning given to such term in Section 10.06(c).

“Reinvestment Notice” means, with respect to any MLP Related Disposition, a
written notice delivered by the Borrower stating that (i) no Event of Default
has occurred and in continuing and (ii) the Borrower (directly or indirectly
through one or more of its Subsidiaries) intends to use all or a specified
portion of the Net Cash Proceeds to acquire assets which are in a Permitted Line
of Business or to make Investments permitted by Section 7.06.

“Reinvestment Period” means, with respect to any MLP Related Disposition, the
period beginning on the day such MLP Related Disposition is consummated and
ending on the first Business Day which is at least 365 days thereafter (provided
that in the event the Borrower or any Subsidiary enters into a commitment to
reinvest such proceeds within such 365-day period, the Reinvestment Period shall
be extended for an additional period not to exceed 120 days).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.

“Restricted Payment” means any dividends on, or other distribution in respect
of, any Equity Interests in the Borrower, or any purchase, redemption,
acquisition, or retirement of any Equity Interests in the Borrower (whether such
interests are now or hereafter issued, outstanding or created), or any reduction
or retirement of the Equity Interest of the Borrower, except, in each case,
distributions, dividends or any other of the above actions payable solely in
shares of capital stock of (or other ownership or profit interests in) the
Borrower, or warrants, options or other rights for the purchase or acquisition
from the Borrower of shares of capital stock of (or other ownership or profit
interests in) the Borrower.

“Restricted Person” means each of the Borrower, ETP LLC, ETP GP, Regency GP,
Regency LLC and each Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Persons.

 

-24-



--------------------------------------------------------------------------------

“Revolving Administrative Agent” means the administrative agent under the
Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of the Closing Date among the Borrower, Credit Suisse AG, Cayman Islands
Branch, as the administrative agent, and the other lenders party thereto, as
further amended, modified, restated, increased or replaced. For the avoidance of
doubt, any agreement providing for a revolving credit facility entered into
after the termination of the Revolving Credit Agreement shall be considered a
replacement of the Revolving Credit Agreement.

“Revolving Lenders” means the lenders party to the Revolving Credit Agreement
from time to time, including the Swingline Lender (as defined in the Revolving
Credit Agreement).

“Revolving Loan Document” means each Loan Document under the Revolving Credit
Agreement.

“Revolving Loans” means the loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Agreement, including the Revolving Loans and
the Swingline Loans (as defined in Section 2.02 of the Revolving Credit
Agreement).

“Revolving Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Restricted Person arising under any
Revolving Loan Document or otherwise with respect to any Revolving Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Restricted Person or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.

“Sale and Lease-Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby
(a) property (the “Subject Property”) has been or is to be Disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Revolving Administrative Agent, the Revolving Lenders,
the holders of the Lender Hedging Obligations, the Indenture Trustee and the
holders of the Senior Notes.

 

-25-



--------------------------------------------------------------------------------

“Senior Note Obligations” means the “Note Obligations” of the Borrower, as
issuer of the Senior Notes, under the Indenture.

“Senior Note Refinancing Indebtedness” has the meaning given to such term in
Section 7.01(i).

“Senior Notes” means any senior notes issued by the Borrower under the
Indenture, including the Borrower’s 7.500% senior notes due 2020 (in an initial
aggregate principal amount of $1,800,000,000), and any senior notes evidencing
Senior Note Refinancing Indebtedness and the New Notes.

“Solvency Certificate” means the solvency certificate in substantially the form
of Exhibit D.

“Specified Acquisition” means any acquisition or exchange of assets, entities,
Equity Interests or operating lines of business for a purchase price of not less
than $25,000,000.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition by the Borrower or
its subsidiaries (whether or not from an MLP) and ending on the earliest of
(a) the third Quarterly Testing Date occurring after the consummation of such
Specified Acquisition, and (b) the first Quarterly Testing Date on which the
Borrower delivers to the Administrative Agent a certificate reflecting a
Leverage Ratio as of such date of less than or equal to 6.0 to 1.0; provided, in
the event the Leverage Ratio exceeds 6.0 to 1.0 as of the end of any Fiscal
Quarter in which a Specified Acquisition has occurred, the Borrower shall be
deemed to have so elected a Specified Acquisition Period with respect thereto on
such last day of such Fiscal Quarter; provided, further, following the election
(or deemed election) of a Specified Acquisition Period, the Borrower may not
elect (or be deemed to have elected) a subsequent Specified Acquisition Period
unless, at the time of such subsequent election, the Leverage Ratio does not
exceed 6.0 to 1.0. Only one Specified Acquisition Period may be elected (or
deemed elected) with respect to any particular Specified Acquisition.

“Specified Disposition” means a Disposition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

-26-



--------------------------------------------------------------------------------

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Subsidiary” means, except as used in connection with Consolidated financial
statements, financial condition, results of operations, cash flows, assets,
liabilities, etc., or unless otherwise specified, any subsidiary of the
Borrower, excluding each Unrestricted Person.

“SUG Holdco” means ETE Sigma Holdco, LLC, a Delaware limited liability company.

“SXL Credit Agreement” means the Credit Agreement dated as of November 19, 2013,
by and among Sunoco Logistics Partners Operations L.P., as borrower, Sunoco
Logistics Partners L.P., as guarantor, Citibank, N.A., as administrative agent
and the other agents and the lenders from time to time party thereto, as
amended, modified, waived, restated, replaced, refinanced or otherwise
supplemented on or prior to the date hereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tender Offer” means the tender offer for up to $600,000,000 of the Senior Notes
pursuant to the Offer to Purchase of the Borrower dated October 30, 2013, 2013
relating to the Senior Notes.

“Term Loan Refinancing Indebtedness” means any refinancings, renewals or
extensions of all or any part of any Obligations which do not constitute
Extension Loans, including without limitation with one or more new term loan
facilities that may be unsecured or that may be secured by the Collateral on a
pari passu or junior basis with the Obligations or with one or more series of
senior unsecured notes or senior secured notes that will be secured by the
Collateral on a pari passu or junior basis with the Obligations, in each case as
determined by the Borrower; provided that (i) the maturity date of any such Term
Loan Refinancing Indebtedness is no earlier than one year after the latest
Maturity Date then in effect as of the date such Term Loan Refinancing
Indebtedness is incurred, (ii) the weighted average life to maturity of each
series of Term Loan Refinancing Indebtedness is no shorter than the weighted
average life to maturity of the Loans, (iii) the documents or instruments
governing such Indebtedness do not contain covenants, events of default or other
terms which are materially more onerous, taken as a whole, to the Borrower and
the Restricted Persons than those contained in this Agreement, (iv) such
Indebtedness is not secured on a basis which is senior to the Loans and other
Obligations under this Agreement, and (v) the principal amount of such Term Loan
Refinancing Indebtedness does not exceed the principal amount of Obligations
being refinanced, renewed or extended except by an amount equal to accrued and
unpaid interest, prepayment premium, original issue discount, fees and expenses
incurred in connection with such refinancing, renewal or extension.

 

-27-



--------------------------------------------------------------------------------

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the PBGC
pursuant to a waiver by the PBGC under Section 4043(a) of ERISA, (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan (i) during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or (ii) pursuant to Sections 4201 or 4203 of ERISA, (c) the filing of a notice
of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate any ERISA Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA, or any other event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any ERISA Plan, (e) the incurrence
by any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any ERISA Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any ERISA Plan, or (f) the receipt by any
ERISA Affiliate of a determination that an ERISA Plan is, or is expected to be,
“at-risk” (within the meaning of Section 303 of ERISA), in “endangered” or
“critical” status (within the meaning of Section 305 of ERISA), or “insolvent”
or in “reorganization” within the meaning of Title IV of ERISA.

“Threshold Amount” means, in respect of Section 8.01(g), an amount equal to the
greater of (a) $25,000,000 and (b) the amount specified for cross-default and/or
cross acceleration in the Indenture or any indenture or agreement evidencing the
Senior Notes or any Senior Note Refinancing Indebtedness.

“Transaction Costs” means all fees and expenses to be paid in connection with
the Transactions.

“Transactions” means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Loan Documents, including (a) the execution,
delivery and performance of the Loan Documents and the initial borrowings
hereunder; (b) the Refinancing; (c) the Tender Offer and (d) the payment of the
Transaction Costs.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

“Trunkline” means Trunkline LNG Company, LLC, a Delaware limited liability
company, or any successor thereto.

“Trunkline Conversion Project” means the development of crude oil pipeline
capacity at Trunkline (or any existing or future subsidiary thereof) by
abandoning the current use of its pipeline assets for the transportation of
natural gas pursuant to Trunkline’s application before the FERC which was filed
on July 26, 2011 and converting such pipeline assets to crude oil transportation
assets.

 

-28-



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Loan.

“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 3.01(e)(ii)(C).

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Persons” means (a) each MLP, (b) SUG Holdco, (c) Energy Transfer
LNG Export, LLC, (d) Energy Transfer Crude Oil Company, LLC, (e) Trunkline,
(f) Sunoco Logistics Partners L.P., (g) each subsidiary of each of the
foregoing, (h) any other entity or entities created or acquired to undertake the
construction, financing or operation of the Lake Charles Liquefaction Facility,
the Lake Charles Regasification Facility or the Trunkline Conversion Project and
(i) unless subsequently designated as a Restricted Subsidiary pursuant to
Section 6.11, any Subsidiary of the Borrower that is designated as an
Unrestricted Person pursuant to Section 6.11; provided that in no event shall
ETP LLC, ETP GP, Regency GP or Regency LLC be an Unrestricted Person.

“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s

 

-29-



--------------------------------------------------------------------------------

successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to “Articles,” “Sections,”
“Exhibits” and “Schedules” shall be construed to refer to Articles and Sections
of, and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) the word “incur” shall be construed to mean incur, create, issue, assume or
become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything in this Agreement to the contrary, any change in GAAP
that would require operating leases to be treated similarly to Capital Leases
shall not be given effect in the definition of Indebtedness or any related
definitions or in the computation of any financial ratio or requirement
hereunder.

 

-30-



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE LOANS

2.01 Commitment to Lend. Subject to the terms and conditions hereof, each Lender
agrees to make a Loan to the Borrower on the Closing Date in a Dollar amount
equal to such Lender’s Commitment. The Aggregate Commitments are not revolving
and amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. The Loans will be funded at 99.75% of par.

2.02 Request for Loans.

(a) With respect to any Loan (other than an Incremental Loan), the Borrower must
give to the Administrative Agent a written Loan Notice (or telephonic notice
promptly confirmed in writing) which Loan Notice must:

(i) specify (i) the aggregate amount of any Borrowing of ABR Loans and the date
on which such ABR Loans are to be advanced, which shall be the Closing Date or
(ii) the aggregate amount of any Borrowing of Eurodollar Loans and the date on
which such Eurodollar Loans are to be advanced (which shall be the Closing Date
and which shall be the first day of the Interest Period which is to apply
thereto); and

(ii) be received by the Administrative Agent not later than 12:00 p.m. (i) one
Business Day preceding the Closing Date if such Borrowing is to be comprised of
ABR Loans, or (ii) on the third Business Day preceding the Closing Date if such
Borrowing is to be comprised of Eurodollar Loans.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. If no
election as to the Type of Borrowing is specified in any such notice, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Upon receipt of the Loan Notice requesting Loans, the Administrative
Agent shall give each Lender prompt notice of the terms thereof. If all
conditions precedent to the Closing Date have been met, each Lender will by
11:00 a.m. on the date requested promptly remit to the Administrative Agent at

 

-31-



--------------------------------------------------------------------------------

the Administrative Agent’s Office the amount of such Lender’s Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to the Loan have been neither met nor
waived as provided herein, the Administrative Agent shall promptly make such
Loans available to the Borrower.

(b) The procedures for the funding of Incremental Loans shall be as set forth in
the applicable Incremental Amendment.

2.03 Continuations and Conversions of Loans. The Borrower may make the following
elections with respect to Loans already outstanding: to Convert, in whole or in
part, ABR Loans to Eurodollar Loans; to Convert, in whole or in part, Eurodollar
Loans to ABR Loans on the last day of the Interest Period applicable thereto;
and to Continue, in whole or in part, Eurodollar Loans beyond the expiration of
such Interest Period by designating a new Interest Period to take effect at the
time of such expiration. In making such elections, the Borrower may combine
existing Loans made pursuant to separate Borrowings into one new Borrowing or
divide existing Loans made pursuant to one Borrowing into separate new
Borrowings, provided that the Borrower may have no more than eight
(8) Borrowings of Eurodollar Loans outstanding at any time; provided further
that any Borrowing shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. To make any such election, the
Borrower must give to the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of any such Conversion or Continuation of
existing Loans, with a separate notice given for each new Borrowing. Each such
notice must:

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be Converted and the date on which such Conversion is
to occur, or (ii) the aggregate amount of any Borrowing of Eurodollar Loans into
which such existing Loans are to be Continued or Converted, the date on which
such Continuation or Conversion is to occur (which shall be the first day of the
Interest Period which is to apply to such Eurodollar Loans), and the length of
the applicable Interest Period; and

(c) be received by the Administrative Agent not later than 12:00 p.m. (i) on the
day on which any such Conversion to ABR Loans is to occur, or (ii) on the third
Business Day preceding the day on which any such Continuation or Conversion to
Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the Borrower as to the
matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Default, the Borrower may
not make any election to Convert existing Loans into Eurodollar Loans or
Continue existing Loans as Eurodollar Loans beyond the expiration of their
respective and corresponding Interest Period then in effect. If (due to the
existence of a Default or for any other

 

-32-



--------------------------------------------------------------------------------

reason) the Borrower fails to timely and properly give any Loan Notice with
respect to a Borrowing of existing Eurodollar Loans at least three Business Days
prior to the end of the Interest Period applicable thereto, such Eurodollar
Loans, to the extent not prepaid at the end of such Interest Period, shall
automatically be Converted into ABR Loans at the end of such Interest Period. If
no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. No new funds
shall be repaid by the Borrower or advanced by any Lender in connection with any
Continuation or Conversion of existing Loans pursuant to this Section, and no
such Continuation or Conversion shall be deemed to be a new advance of funds for
any purpose; such Continuations and Conversions merely constitute a change in
the interest rate, Interest Period or Type applicable to already outstanding
Loans.

2.04 Use of Proceeds. The Borrower shall use the proceeds of all Loans (a) to
partially fund the Transactions, (b) to pay any upfront fees with respect to the
Loans, (c) for working capital and other lawful corporate purposes, and (d) for
the payment of the fees and expenses incurred in connection with the
Transactions, this Agreement and other transactions incidental thereto.

2.05 Prepayments and Repayment of Loans.

(a) Voluntary Prepayments.

(i) The Borrower may, upon notice to the Administrative Agent at any time or
from time to time, voluntarily prepay Loans in whole or in part without premium
or penalty (other than as set forth in this Section) if (a) such notice is
received by the Administrative Agent not later than 12:00 p.m. three Business
Days prior to any date of prepayment; and (b) any partial prepayment is in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice must specify the date and amount of such prepayment. The Administrative
Agent shall promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. Any
prepayment of a Loan must be accompanied by (1) all accrued interest thereon,
and (2) any amount owing pursuant to Section 3.05. No Lender may reject any
voluntary prepayment pursuant to this Section 2.05(a). Notwithstanding the
foregoing, in the event that, prior to the six-month anniversary of the Closing
Date, the Borrower (x) prepays, refinances, substitutes or replaces all or any
portion of the Loans with the incurrence by the Borrower or any Restricted
Subsidiary of any debt financing having an applicable total yield that is less
than the effective total yield of the Loans being repaid, refinanced,
substituted or replaced or (y) effects any amendment of this Agreement resulting
in the Loans having an applicable total yield that is less than the effective
total yield of the Loans immediately prior to such amendment, then each Lender
shall be paid (1) in the case of clause (x), a prepayment premium equal to 1.0%
of the aggregate principal amount of such Loans so repaid, refinanced,
substituted or replaced and (2) in the case of clause (y), a fee equal to 1.0%
of the aggregate principal amount of the applicable Loans outstanding
immediately prior to such amendment.

 

-33-



--------------------------------------------------------------------------------

(ii) If no Event of Default has occurred and is continuing, the Borrower may,
from time to time, prepay Loans (without premium or penalty, other than pursuant
to Section 3.05), in each case, on a non-pro rata basis through Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction). Any prepayments made
pursuant to this Section 2.05(a)(ii) are referred to herein as “Discounted Term
Loan Prepayments”.

(b) Mandatory Prepayments. Unless a Reinvestment Notice has been given, then no
later than the third Business Day following the date of receipt by the Borrower
or any of its Restricted Subsidiaries of any Net Cash Proceeds, the Borrower
shall prepay, without premium or penalty, the Loans with 75% of such Net Cash
Proceeds in excess of $50,000,000; provided that, upon receipt of Investment
Grade Ratings (and for all periods thereafter), the Borrower shall only be
required to prepay, without premium or penalty, the Loans with 50% of such Net
Cash Proceeds in excess of $50,000,000. On the 1st Business Day after the
expiration of any Reinvestment Period, the Borrower shall prepay, without
premium or penalty, the Loans with any portion of such percentage of such Net
Cash Proceeds in excess of $50,000,000 which have not been reinvested in
accordance with the preceding sentence.

Concurrently with any prepayment of the Loans pursuant to this Section 2.05(b),
the Borrower shall deliver to the Administrative Agent (i) a certificate of a
Responsible Officer demonstrating the calculation of the amount of the
applicable Net Cash Proceeds, and (ii) at least three Business Days prior
written notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid. All prepayments of Borrowings
under this Section 2.05(b) shall be subject to Section 3.05, but shall otherwise
be without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment. In the event that the Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate, the
Borrower shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent a certificate of a Responsible Officer demonstrating
the derivation of such excess amount.

(c) Application of Prepayments. Any prepayment of a Loan pursuant to
Section 2.05(a) and 2.05(b) shall be applied pro rata to reduce the principal on
the Loans (including the Incremental Loans) and shall be applied first to ABR
Loans to the full extent thereof before application to Eurodollar Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 3.05. All such prepayments made pursuant to
this Section 2.05 shall be applied as directed by the Borrower.

(d) Repayment of Loans. The outstanding principal amount of the Loans (other
than the Incremental Loans) shall be repaid in full on the applicable Maturity
Date, together with accrued and unpaid interest on the principal amount to be
paid to but excluding the date of payment. Incremental Loans shall amortize and
mature as provided in the applicable Incremental Amendment.

 

-34-



--------------------------------------------------------------------------------

2.06 Interest Rates and Fees.

(a) Interest Rates. Unless the Default Rate shall apply, (i) each ABR Loan shall
bear interest on each day outstanding at the Alternate Base Rate plus the
Applicable Rate for ABR Loans in effect on such day and (ii) each Eurodollar
Loan shall bear interest on each day during the related Interest Period at the
related Adjusted LIBO Rate plus the Applicable Rate for Eurodollar Loans in
effect on such day. Accrued unpaid interest is due and payable on each Interest
Payment Date, upon prepayment or repayment on the principal amount so prepaid or
repaid, and, on past due amounts, on demand. The interest rate shall change
whenever the applicable Alternate Base Rate or the LIBO Rate changes. In no
event shall the interest rate on any Loan exceed the Maximum Rate.

(b) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower shall pay fees to
the Administrative Agent as agreed in writing between the Administrative Agent
and the Borrower.

(c) Calculations and Determinations. All calculations of interest chargeable
with respect to Eurodollar Loans and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last day) and a
year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to ABR Loans shall be made on the basis of actual days
elapsed (including the first day but excluding the last day) and a year of 365
or 366 days, as appropriate.

(d) Past Due Obligations. The Borrower hereby promises to pay to each Lender
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) that the Borrower has in this
Agreement promised to pay to such Lender and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.07 Evidence of Debt. The Loan made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. Subject to Section 10.06(c), the
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note in the form of
Exhibit F, which shall evidence such Lender’s Loan in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loan and payments with
respect thereto.

 

-35-



--------------------------------------------------------------------------------

2.08 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed. Each such payment shall be
made at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 12:00 p.m. on the date specified herein. Subject
to Section 2.11, the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of each such payment with respect to Loans in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 p.m. may, in the Administrative Agent’s sole
discretion, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as otherwise
provided in this Agreement, if any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as applicable.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.01 and Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
ABR Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(c) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available

 

-36-



--------------------------------------------------------------------------------

funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.08(c) shall be conclusive, absent
manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in ARTICLE IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.09 Sharing of Payments by Lenders. Except in connection with Discounted Term
Loan Prepayments and differing payments made to Non-Extending Lenders and those
Lenders that have agreed to an Extended Maturity Date, if any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
to any assignee or participant.

 

-37-



--------------------------------------------------------------------------------

Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.

2.10 Termination of Commitments. The Commitments (other than an Incremental
Commitment) shall automatically terminate upon the making of the Loans on the
Closing Date and any unused Commitments shall expire at 5:00 p.m. (New York
time) on the Closing Date. Any Incremental Commitment shall terminate as set
forth in the applicable Incremental Amendment.

2.11 Extension of Maturity Date.

(a) The Borrower may from time to time, pursuant to the provisions of this
Section 2.11, without the consent of the Administrative Agent or the Majority
Lenders, agree with one or more Lenders to extend the Maturity Date for a period
of not less than six months then applicable to such Lender’s Loan, and otherwise
modify the economic terms of any such Loans or any portion thereof (including,
without limitation, by modifying the interest rate or fees payable and/or the
amortization schedule in respect of such Loans or any portion thereof (each such
modification an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by the Borrower to all Lenders whose
Loans have the same Maturity Date that is proposed to be extended under this
Section 2.11, in each case on a pro rata basis (based on the relative principal
amounts of the outstanding Loans of each such Lender holding such Loans) and on
the same terms to each such Lender, which Extension Offer may be conditioned as
determined by the Borrower and set forth in such offer. In connection with each
Extension, the Borrower will provide notification to Administrative Agent (for
distribution to the applicable Lenders), no later than 30 days (or such shorter
period as Administrative Agent may agree) prior to the maturity of the
applicable Loans to be extended of the requested new maturity date for the
proposed Extension Loans (each an “Extended Maturity Date”) and the due date for
Lender responses. The Borrower and the Administrative Agent shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to, the
Administrative Agent to accomplish the purposes of this Section 2.11. In
connection with any Extension, each applicable Lender wishing to participate in
such Extension shall, prior to such due date, provide Administrative Agent with
a written notice thereof. Any Lender that does not respond to an Extension Offer
(referred to herein as a “Non-Extending Lender”) by the applicable due date
shall be deemed to have rejected such Extension.

(b) Each Extension shall be subject to the following:

(i) no Event of Default shall have occurred and be continuing at the time of
such Extension;

 

-38-



--------------------------------------------------------------------------------

(ii) except as to interest rates, fees, scheduled amortization, optional
prepayment terms, premium, required prepayment dates, final maturity date (which
shall, subject to clause (iii) below, be determined by the Borrower and set
forth in the relevant Extension Offer) and covenants and other provisions
applicable to periods after the Maturity Date of any non-Extension Loans, the
Extension Loans of any Lender extended pursuant to any Extension shall have
terms that are no more favorable in any material respect, taken as a whole, than
the applicable Loans prior to the related Extension Offer;

(iii) the final maturity date of the Extension Loans shall be later than the
final Maturity Date of the Loans that are not being so extended, and the
weighted average life to maturity of the Extension Loans shall be no shorter
than the weighted average life to maturity of the applicable Loans subject to an
Extension Offer that are not so extended;

(iv) if the aggregate principal amount of Loans in respect of which Lenders
shall have accepted an Extension Offer exceeds the maximum aggregate principal
amount of Loans offered to be extended by the Borrower pursuant to the relevant
Extension Offer, then such Loans shall be extended ratably up to such maximum
amount based on the relative principal amounts thereof (not to exceed any
Lender’s actual holdings of record) with respect to which such Lenders accepted
such Extension Offer;

(v) all documentation in respect of such Extension shall be consistent with the
foregoing, and all written communications by the Borrower generally directed to
the applicable Lenders under the applicable class of Extension Loans in
connection therewith shall be in form and substance consistent with the
foregoing;

(vi) any applicable Minimum Extension Condition shall be satisfied;

(vii) no more than four Maturity Dates (including, for the avoidance of doubt,
Maturity Dates applicable to Incremental Loans) may be effectuated hereunder;
and

(viii) no Extension shall become effective unless, on the proposed effective
date of such Extension, (1) the representations and warranties contained herein
are true and correct in all material respects on and as of the applicable date
of such Extension to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and (2) no event shall have occurred and be continuing or would result from the
consummation of the applicable Extension that would constitute an Event of
Default.

(c) The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount (to be determined in the Borrower’s discretion
and specified in the relevant Extension Offer, but in no event less than
$50,000,000, unless another lesser amount is agreed to by the Administrative
Agent) of Loans be tendered. For the avoidance of doubt, it is understood and
agreed that the provisions of Section 2.09 will not apply to Extensions of Loans
pursuant to

 

-39-



--------------------------------------------------------------------------------

Extension Offers made pursuant to and in accordance with the provisions of this
Section 2.11, including to any payment of interest or fees in respect of any
Loans that have been extended pursuant to an Extension at a rate or rates
different from those paid or payable in respect of Loans not extended pursuant
to such Extension Offer, in each case as is set forth in the relevant Extension
Offer.

(d) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order to establish new tranches of
Loans created pursuant to an Extension (including without limitation amending
the definition of “Applicable Percentage” to effectuate the payment of different
rates and fees to be made to those Lenders who have agreed to extend the
maturity date of their Loans), in each case on terms consistent with this
Section 2.11, and any such Extension Amendments entered into with the Borrower
by the Administrative Agent hereunder shall be binding on the Lenders. The term
of any Extension Amendment shall be binding upon only the Lenders agreeing to
participate in the Extension Offer and then, only with respect to the Extension
Loans of such Lenders. For the avoidance of doubt, no Extension Amendment shall
modify in any respect any Loans of a Lender without the written consent of such
Lender. All Extension Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents.

2.12 Increase in Commitments.

(a) The Borrower may by 10 Business Days’ written notice to the Administrative
Agent request, on one or more occasions prior to the first anniversary of the
Closing Date, the establishment of one or more increased or new Commitments
(each, an “Incremental Commitment”). Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which Borrower proposes that the
increased or new Commitments shall be effective, which shall be a date not less
than 10 Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each Eligible Assignee to whom
Borrower proposes any portion of such increased or new Commitments be allocated
and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment.

(b) The increased or new Commitments shall become effective, as of such Increase
Effective Date; provided that:

(i) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Increase Effective Date;

(ii) on the Increase Effective Date, after giving effect to the making of any
Loans pursuant to the Incremental Commitments (each such Loan an, “Incremental
Loan”), Borrower shall be in pro forma compliance with the covenant set forth in
Section 7.12(a) as of the most recently completed Quarterly Testing Date;

 

-40-



--------------------------------------------------------------------------------

(iii) the Administrative Agent shall have received an Incremental Amendment in
form and substance reasonably satisfactory to the Administrative Agent and
consistent with the provisions of this Section 2.12 (which, notwithstanding
anything in Section 10.01 to the contrary, shall not require the consent of any
Lender other than the Lenders providing the Incremental Commitments); and

(iv) all fees and expenses owing in respect of such increase to the
Administrative Agent and the Lenders shall have been paid.

(c) The terms and provisions of the Incremental Loans shall be as follows:

(i) substantially similar to those applicable to the then outstanding loans
under the existing Term Loan Facility;

(ii) the weighted average life to maturity of any Incremental Loans shall be no
shorter than the weighted average life to maturity of the existing Loans; and

(iii) the maturity date of any Incremental Loans shall not be earlier than the
latest Maturity Date then in effect, and after giving effect to the incurrence
of such Incremental Loans, no more than four Maturity Dates may be in effect
hereunder.

Notwithstanding Section 10.01 or anything in this Agreement or any other Loan
Document to the contrary, the Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.12.

(d) On any Increase Effective Date on which Incremental Commitments for
Incremental Loans are effective, subject to the satisfaction of the foregoing
terms and conditions, each Lender of such Incremental Commitment shall make an
Incremental Loan to Borrower in an amount equal to its Incremental Commitment.

(e) The Loans and Commitments established pursuant to this Section shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and security interests created by the Collateral Documents. The Restricted
Persons shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such Loans and Commitments
substantially similar to those applicable to the then outstanding Loans.

 

-41-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without reduction or withholding
for, any Indemnified Taxes or Other Taxes, provided that if any applicable law
(as determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Taxes (including any Indemnified
Taxes or Other Taxes) from any such payment by a withholding agent, then (i) the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and (ii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower or the applicable
Guarantor shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 3.01(a), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (provided that the Borrower shall not indemnify the
Administrative Agent or any Lender for any such penalties, interest and
reasonable expenses arising solely from such party’s failure to notify the
Borrower of such Indemnified Taxes or Other Taxes within a reasonable period of
time after such party has actual knowledge of such Indemnified Taxes or Other
Taxes), whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive, absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of United States withholding tax, or any treaty to which the United
States is a party, with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and

 

-42-



--------------------------------------------------------------------------------

executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing,

(i) any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(ii) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(B) duly completed executed originals of Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed executed originals of Internal Revenue
Service Form W-8BEN;

 

-43-



--------------------------------------------------------------------------------

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-1, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 on
behalf of each such direct and indirect partner; or

(E) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made;

(iii) the Administrative Agent shall also deliver two duly completed copies of
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a U.S. person with respect to such payments; and

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 3.01(e). If any form or certification previously delivered pursuant
to this Section 3.01(e) expires or becomes obsolete in any respect with respect
to a Lender, such Lender shall promptly (and in any event within 10 days after
such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 3.01(e) that such Lender is not legally able to
deliver.

 

-44-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrower or any Guarantor has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower or any Guarantor to do so) attributable to such Lender that are paid or
payable by the Administrative Agent in connection with this Agreement or any
other Loan Document and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered by the
Administrative Agent shall be conclusive, absent manifest error.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the Adjusted LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to Convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, Convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or Conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or Converted.

 

-45-



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a Conversion
to or Continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Adjusted LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or (c) the Adjusted LIBO Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Majority Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, Conversion to or
Continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender or the Administrative Agent to any Tax with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Administrative Agent in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Eurodollar Loan
or in the case of clause (ii), making any Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
the Administrative Agent, the Borrower will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender or the Administrative Agent, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements and Liquidity. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of

 

-46-



--------------------------------------------------------------------------------

reducing the rate of return on such Lender’s capital or liquidity or on the
capital or liquidity of such Lender’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding
company, if any, could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company, if any, with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company, if any, for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Sections 3.04(a) and 3.04(b) and delivered to
the Borrower shall be conclusive, absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than
an ABR Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than an ABR Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

-47-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender, (iii) any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or (iv) if any Lender gives a
notice pursuant to Section 3.02, then such Lender shall use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (x) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (y) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. The Borrower may replace any Lender to the extent
contemplated by, and in accordance with, Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Loans. No Lender shall have any obligation to make its Loan
under Section 2.01 until the following conditions precedent have been satisfied
or waived in accordance with Section 10.01:

(a) The Administrative Agent shall have received all of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) counterparts of (A) this Agreement executed by the Borrower, the
Administrative Agent and the Lenders listed on the signature pages to this
Agreement, (B) the Collateral Agency Agreement executed by the Collateral Agent,
the Revolving Administrative Agent, the Administrative Agent and the Indenture
Trustee and (C) the other Collateral Documents executed by the Borrower, the
Additional Grantors (as defined in the Pledge Agreement) and the Collateral
Agent, as applicable;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Closing Date;

 

-48-



--------------------------------------------------------------------------------

(iii) all UCC financing statements and other documents or instruments necessary
or advisable to perfect the security interests created by the Pledge Agreement;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Restricted Person as
the Administrative Agent may reasonably require, in form and substance
reasonably satisfactory to the Administrative Agent, evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the such Restricted Person is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Restricted Person is duly organized or formed, and
that each Restricted Person is validly existing, in good standing and qualified
to engage in business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vi) a favorable opinion of each of (A) Latham & Watkins LLP, counsel to the
Restricted Persons and (B) the General Counsel of ETP, LLC, in each case in form
and substance reasonably satisfactory to the Administrative Agent, addressed to
the Administrative Agent and each Lender; and the Borrower hereby requests such
counsel to deliver such opinion;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions set forth in Section 4.01(b), (d) and (e) shall be true and
correct;

(viii) the Initial Financial Statements;

(ix) the Solvency Certificate executed by the Chief Financial Officer of the
Borrower;

(x) a duly executed copy of the Revolving Credit Agreement, effective as of the
Closing Date; and

(xi) customary payoff letters in connection the repayment of indebtedness
described under clause (a) of the definition of Refinancing herein.

(b) After giving effect to this Agreement, the Transactions and the other
transactions contemplated hereby, the Borrower shall not have any Indebtedness
for borrowed money or preferred Equity Interests other than (i) the Obligations,
(ii) the Senior Note Obligations, (iii) the obligations pursuant to the
Revolving Credit Agreement, (iv) Indebtedness incurred under agreements and
instruments set forth on the most recent applicable periodic filing made by the
Borrower with the Securities and Exchange Commission and (v) Indebtedness
permitted under Sections 7.01.

 

-49-



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced at least two (2) days prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(d) Each of the representations and warranties made by any Restricted Person in
or pursuant to the Loan Documents shall be true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality,” “Material Adverse Effect” or similar qualifier, in
which case, it shall be true and correct in all respects).

(e) No Default or Event of Default shall have occurred and be continuing on such
date or after giving effect to the extensions of credit requested to be made on
the Closing Date.

(f) The Lenders shall have received at least three (3) Business Days prior to
the Closing Date, to the extent requested at least five (5) days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has executed and delivered this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce each Lender to enter into this Agreement and to make its Loan on the
Closing Date, the Borrower represents and warrants on the Closing Date to each
Lender that:

5.01 No Default. No event has occurred and is continuing that constitutes a
Default.

5.02 Organization and Good Standing. Each of the Restricted Persons and the
General Partner is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each of the Restricted Persons and the General Partner is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify could not reasonably be expected to have,
a Material Adverse Effect.

 

-50-



--------------------------------------------------------------------------------

5.03 Authorization. Each Restricted Person has duly taken all action necessary
to authorize the execution and delivery by it of the Loan Documents to which it
is a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrower is duly
authorized to borrow funds hereunder.

5.04 No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of the Borrower, any of its Subsidiaries or the General
Partner, (iii) any agreement governing material Indebtedness for borrowed money
of the Restricted Persons or (iv) any other material agreement, judgment,
license, order or permit applicable to or binding upon the Borrower, any of its
Restricted Subsidiaries or the General Partner, (b) result in the acceleration
of any material Indebtedness owed by the Borrower, any of its Restricted
Subsidiaries or the General Partner, or (c) result in or require the creation of
any Lien upon any assets or properties of the Borrower, any of its Restricted
Subsidiaries or the General Partner. Except as expressly contemplated in the
Loan Documents or disclosed in the Disclosure Schedule, no permit, consent,
approval, authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by any Restricted Person of any Loan
Document or to consummate any transactions contemplated by the Loan Documents.
Neither the Borrower, nor any of its Restricted Subsidiaries nor the General
Partner is in breach of or in default under any instrument, license or other
agreement applicable to or binding upon it, which breach or default has had, or
could reasonably be expected to have, a Material Adverse Effect.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person that is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.

5.06 Initial Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP. The Initial Financial
Statements fairly present, in all material respects, the Borrower’s Consolidated
financial position at the date thereof, the Consolidated results of the
Borrower’s operations for the periods thereof and the Borrower’s Consolidated
cash flows for the periods thereof.

(b) Since December 31, 2012, no event or circumstance has occurred that has had,
or could reasonably be expected to have, a Material Adverse Effect.

5.07 Taxes. Each Restricted Person has (or has caused to be) timely filed all
federal tax returns and all state, local and foreign tax returns and reports
required to have been filed and has paid all taxes, assessments, and other
governmental charges or levies imposed upon it or

 

-51-



--------------------------------------------------------------------------------

upon its income, profits or property, except (a) to the extent that any of the
foregoing is not yet due or is being in good faith contested as permitted by
Section 6.07 or (b) which could not, individually or in the aggregate be
reasonably expected to have a Material Adverse Effect.

5.08 Full Disclosure. No written certificate, statement or other information
concerning the Restricted Persons (other than projections and other forward
looking information and information of a general economic or industry-specific
nature), taken as a whole, delivered herewith or heretofore by any Restricted
Person to any Lender in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not materially misleading as of the date made or
deemed made.

5.09 Litigation. Except as disclosed in the Initial Financial Statements or in
the Disclosure Schedule and except for matters that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect (a) there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending or, to the knowledge of the Borrower, threatened, by or before any
Tribunal against any Restricted Person or the General Partner or affecting any
of its property, and (b) there are no outstanding judgments, injunctions, writs,
rulings or orders by any such Tribunal against any Restricted Person or the
General Partner or affecting any of its property.

5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA and the provisions of
the Code relating to ERISA Plans in all material respects. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule: (a) no “accumulated funding deficiency”
or failure to meet applicable “minimum funding standards” (each as defined in
Section 412(a) of the Code) exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and (b) the current
value of each ERISA Plan’s benefit obligations does not exceed the current fair
market value of such ERISA Plan’s assets available for the payment of such
benefits by more than $100,000,000.

5.11 Compliance with Laws. Except as set forth in the Disclosure Schedule, each
of the Borrower, its Restricted Subsidiaries and the General Partner has all
permits, licenses and authorizations required in connection with the conduct of
its businesses, except to the extent failure to have any such permit, license or
authorization could not reasonably be expected to have, a Material Adverse
Effect. Each of the Borrower, its Restricted Subsidiaries and the General
Partner is in compliance with the terms and conditions of all such permits,
licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply could not reasonably be expected to have, a Material Adverse Effect. Each
of the Borrower, its

 

-52-



--------------------------------------------------------------------------------

Restricted Subsidiaries and the General Partner (a) has filed and maintained all
tariffs applicable to its business with each applicable agency, (b) all such
tariffs are in compliance with all Laws administered or promulgated by each
applicable agency and (c) has imposed charges on its customers in compliance
with such tariffs, all contracts applicable to its business and all applicable
Laws except to the extent such failure to file or impose could not reasonably be
expected to have, a Material Adverse Effect. As used herein, “agency” includes
the Federal Energy Regulatory Commission and each other United States federal,
state, or local governmental department, commission, board, bureau, agency or
instrumentality having jurisdiction over any Restricted Person or its
properties.

5.12 Environmental Laws. Without limiting the provisions of Section 5.11 and
except as disclosed in the Disclosure Schedule or as could not reasonably be
expected to have, a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions could not reasonably be
expected to have, a Material Adverse Effect):

(a) Neither any property of any of the Borrower, or its Restricted Subsidiaries,
nor the operations conducted thereon nor any other operations of any of the
Borrower or its Restricted Subsidiaries violate any order or requirement of any
Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no property of any of the Borrower,
or its Restricted Subsidiaries nor the operations currently conducted thereon
or, to the best knowledge of the Borrower, by any prior owner or operator of
such property or operation, are in violation of or subject to any existing,
pending or threatened action, suit, investigation, inquiry or proceeding by or
before any Governmental Authority or to any remedial obligations under
Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
property of the Borrower and its Restricted Subsidiaries, including without
limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and the Borrower and its Restricted Subsidiaries
are in compliance with the terms and conditions of all such notices, permits,
licenses and similar authorizations;

(d) All hazardous substances, hazardous waste, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all property of
the Borrower or any of its Restricted Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an endangerment to public health or welfare or the
environment, and, to the best knowledge of the Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws;

 

-53-



--------------------------------------------------------------------------------

(e) The Borrower and its Restricted Subsidiaries have taken all steps reasonably
necessary to determine and have determined that no hazardous substances,
hazardous waste, solid waste, or oil and gas exploration and production wastes,
have been disposed of or otherwise released and there has been no threatened
release of any hazardous substances on or to any property of the Borrower or any
of its Restricted Subsidiaries;

(f) To the extent applicable, all property of the Borrower and its Restricted
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and

(g) Neither the Borrower nor any of its Restricted Subsidiaries has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance, hazardous waste or solid waste into the environment.

5.13 Borrower’s Subsidiaries. As of the Closing Date, the Borrower does not have
any Subsidiary or own any Equity Interests in any other Person that constitute
(or will, upon the satisfaction of the obligations set forth in Section 6.16,
constitute) Collateral except those listed in the Disclosure Schedule. As of the
Closing Date, the Borrower owns, directly or indirectly, the Equity Interests in
each of its Subsidiaries or such other Person, which is indicated in the
Disclosure Schedule.

5.14 Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are necessary
to carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property unless, in each case, such failure to
possess or violation could not reasonably be expected to have, a Material
Adverse Effect.

5.15 Government Regulation. (a) Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under (i) the Federal Power
Act, (ii) the Investment Company Act of 1940, or (iii) any other Law which
regulates the incurring by such Person of Indebtedness.

(b) Neither the Borrower nor any of its Restricted Subsidiaries, nor any Person
having “control” (as that term is defined in 12 U.S.C. § 375b(9) or in
regulations promulgated pursuant thereto) of the Borrower or any of its
Restricted Subsidiaries, is a “director” or an “executive officer” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which

 

-54-



--------------------------------------------------------------------------------

any Lender is a subsidiary or of any subsidiary of a bank holding company of
which any Lender is a subsidiary. Neither the Borrower nor any subsidiary or
Affiliate of the Borrower is (i) named on the list of Specially Designated
Nationals or Blocked Persons maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt, or (ii) (A) an
agency of the government of a country, (B) an organization controlled by a
country, or (C) a person resident in a country that is subject to a sanctions
program identified on the list maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, and the proceeds from the loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

5.16 Solvency. The certifications set forth in the Solvency Certificate are true
and correct.

5.17 Margin Regulations. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, any of the Regulations of the Board, including Regulations
T, U and X. Without limiting the foregoing, the Borrower represents and warrants
that the Borrower is not engaged principally, or as one of the Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying margin stock unless the Borrower and the
Lenders (or the Administrative Agent with the approval of the Lenders) shall
have executed an appropriate Form U-1 evidencing compliance with Regulations T,
U, and X.

5.18 Status as Senior Debt of the Borrower. The Loans constitute senior debt of
the Borrower and, without regard to the Collateral, are pari passu with the
Borrower’s other unsecured, non-subordinated Indebtedness for borrowed money.

5.19 Collateral Documents. The Collateral Documents are effective to create in
favor of the Collateral Agent (for the benefit of the Secured Parties) a legal,
valid and enforceable Lien in the Collateral described therein and proceeds
thereof. In the case of the Collateral consisting of certificated securities,
when certificates representing such Collateral are delivered to the Collateral
Agent and in the case of the other Collateral described in the Collateral
Documents, when financing statements in appropriate form are filed in the
offices specified in the Perfection Certificate, the Collateral Agent shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Restricted Persons in such Collateral and, subject to
Section 9-315 of the New York UCC, the proceeds thereof, as security for the
Obligations, the Revolving Obligations, the Lender Hedging Obligations, the
Other Hedging Obligations, the Senior Note Obligations and any other obligations
secured by the Collateral Documents, in each case prior and superior in right to
any other Person other than Permitted Liens which are permitted to attach under
the terms of this Agreement.

 

-55-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that until the full and final payment of the Obligations (other than obligations
for taxes, costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made or,
in the case of indemnifications, no notice been given (or reasonably
satisfactory arrangements have otherwise been made)):

6.01 Payment and Performance. Each Restricted Person will pay all amounts due
under the Loan Documents to which it is a party, in accordance with the terms
thereof.

6.02 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Restricted Subsidiaries to maintain a standard system of
accounting and proper books of record and account in accordance with GAAP and
will furnish the following statements and reports to the Administrative Agent
for distribution to each Lender at the Borrower’s expense:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, (i) complete Consolidated financial statements of the
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Persons (reflecting the
consolidating information for each Unrestricted Person and its respective
subsidiaries on a Consolidated basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such Fiscal Year,
setting forth, in each case, in comparative form, figures for the preceding
Fiscal Year, such financial statements and information of the Borrower
furnished, in each case, pursuant to clause (ii) to be certified by an
authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall contain a Consolidated balance sheet as
of the end of such Fiscal Year and Consolidated statements of earnings for such
Fiscal Year. Such financial statements shall set forth in comparative form the
corresponding figures for the preceding Fiscal Year.

 

-56-



--------------------------------------------------------------------------------

(b) As soon as available, and in any event within fifty (50) days after the end
of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of the
end of such Fiscal Quarter and the Borrower’s Consolidated statements of income,
partners’ capital and cash flows for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
all in reasonable detail and prepared in accordance with GAAP, subject to
changes resulting from normal year-end adjustments and the absence of footnotes;
provided, however, that at any time when the Borrower shall be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, delivery
within the time period specified above of copies of the Quarterly Report on Form
10-Q of the Borrower for such Fiscal Quarter prepared in accordance with the
requirements therefor and filed with the Commission shall be deemed to satisfy
the requirements of this clause (b)(i) for any of the first three Fiscal
Quarters of a Fiscal Year and (ii) a consolidating balance sheet and a
consolidating statement of operations reflecting the consolidating information
for the Borrower, the Unrestricted Persons (reflecting the consolidating
information for each Unrestricted Person and its respective subsidiaries on a
Consolidated basis) and the Restricted Subsidiaries (individually or with one or
more on a combined basis) for such Fiscal Quarter, setting forth, in each case,
in comparative form, figures for same period of the preceding Fiscal Year, such
financial statements and information of the Borrower furnished, in each case,
pursuant to clauses (b)(i) and (ii), to be certified by an authorized financial
officer of the Borrower as presenting fairly, in all material respects, the
information contained therein, on a basis consistent with the Consolidated
financial statements, which consolidating statement of operations may be in
summary form in detail satisfactory to the Administrative Agent. Such financial
statements shall set forth in comparative form the corresponding figures for the
same period or date of the preceding Fiscal Year. In addition the Borrower will,
together with each such set of financial statements and each set of financial
statements furnished under subsection (a) or (b) of this Section, furnish a
Compliance Certificate, signed on behalf of the Borrower by the chief financial
officer, principal accounting officer or treasurer of the General Partner,
setting forth that such financial statements of the Borrower as presenting
fairly, in all material respects, the information contained therein (subject, in
the case of Fiscal Quarter-end statements, to normal year-end adjustments and
the absence of footnotes), stating that such officer has reviewed the Loan
Documents, containing calculations showing compliance (or non-compliance) at the
end of such Fiscal Quarter with the requirements of Section 7.12, and stating
that no Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

(c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) on the date that such information is
posted at the Borrower’s or an MLP’s web site on the Internet or at such other
web sites as notified to the Lenders.

(d) The Borrower will furnish to the Administrative Agent prompt written notice
of any change (but in no event later than 30 days after such change, unless
otherwise agreed by the Administrative Agent) in (i) any Restricted Person’s
name, (ii) any Restricted Person’s identity

 

-57-



--------------------------------------------------------------------------------

or organizational form or jurisdiction of incorporation, or (iii) any Restricted
Person’s Federal Taxpayer Identification Number. The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless,
promptly therewith (but in no event later than 30 days after such change, unless
otherwise agreed by the Administrative Agent), it shall have provided the
Administrative Agent with all filings under the UCC or otherwise that are
required in order for the Administrative Agent to continue to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Collateral Documents. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

(e) At the time of delivery of financial statements pursuant to Section 6.02(b),
if Collateral consists of any property other than the property that was
Collateral on the Closing Date, the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate (i) either confirming that there has been no
change in such information since the Perfection Certificate was delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, and (ii) certifying that all UCC
financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each applicable governmental, municipal or other appropriate office in each
applicable jurisdiction to the extent necessary to protect and perfect the
security interests under the Collateral Documents.

6.03 Other Information and Inspections. Each Restricted Person will furnish to
each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours (which
right to visit and inspect shall be limited to once during any Fiscal Year
unless an Event of Default has occurred and is continuing) any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of the information furnished to the Administrative Agent or any
Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and, upon prior notice to the Borrower, its
representatives.

The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees to make
all Borrower Materials that the Borrower intends to be made available to Public
Lenders clearly and

 

-58-



--------------------------------------------------------------------------------

conspicuously designated as “PUBLIC”. By designating Borrower Materials as
“PUBLIC”, the Borrower authorizes such Borrower Materials to be made available
to a portion of the Platform designated “Public Investor”, which is intended to
contain only information that is either publicly available or not material
information (though it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07).
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC”. The Borrower agrees that (i) any Loan
Documents and (ii) any financial statements and related documentation delivered
pursuant to Section 6.02 will be deemed “public-side” Borrower Materials and may
be made available to Public Lenders.

6.04 Notice of Material Events. The Borrower will notify the Administrative
Agent for delivery to each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any Responsible Officer of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:

(a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect;

(b) the occurrence of (i) any Default or Event of Default, (ii) any “Default” or
“Event of Default” as defined in the Indenture or (iii) any “Default” or “Event
of Default” as defined in the Revolving Credit Agreement;

(c) the acceleration of the maturity of any Indebtedness owed by the Borrower or
any Restricted Persons or of any default by the Borrower or any Restricted
Persons under any indenture, mortgage, agreement, contract or other instrument
to which it is a party or by which it or any of its properties is bound, if such
acceleration or default has had or could have a Material Adverse Effect;

(d) the occurrence of any Termination Event; and

(e) the filing of any suit or proceeding, or the assertion in writing of a
claim, against any Restricted Person or with respect to any Restricted Person’s
properties which could reasonably be expected to result in a Material Adverse
Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Restricted Person has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.04(b)
shall describe with particularity any and all provisions of this Agreement, the
Indenture or the Revolving Credit Agreement or any related documents, if
applicable, that have been breached.

 

-59-



--------------------------------------------------------------------------------

6.05 Maintenance of Properties. The Borrower shall, and shall cause each other
Restricted Person to, maintain and keep, or cause to be maintained and kept, its
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
any Restricted Person from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Borrower has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Existence and Qualifications. The Borrower shall, and shall
cause each other Restricted Person to, (a) maintain and preserve its existence
and its rights and franchises in full force and effect and (b) qualify to do
business in all states or jurisdictions where required by applicable Law, except
where the failure so to maintain, preserve or qualify could not reasonably be
expected to have, a Material Adverse Effect, or except in a transaction
otherwise permitted by Section 7.03.

6.07 Payment of Trade Liabilities, Taxes, etc. The Borrower shall, and shall
cause each other Restricted Person to:

(a) timely file all tax returns required to be filed in any jurisdiction;

(b) timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
other Restricted Person;

(c) timely pay all amounts owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business;

(d) timely pay and discharge when due all other amounts now or hereafter owed by
it, other than royalty payments suspended in the ordinary course of business;
and

(e) maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.

Each Restricted Person may, however, delay paying or discharging any of the
foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such Restricted Person or (ii) the non-payment of all such
taxes, assessments, charges and levies in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

6.08 Insurance. The Borrower shall, and shall cause each other Restricted Person
to, at all times maintain at its own expense with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 

-60-



--------------------------------------------------------------------------------

6.09 Compliance with Law. The Borrower shall, and shall cause each other
Restricted Person to, conduct its business and affairs in compliance with all
Laws applicable thereto and will maintain in good standing all licenses that may
be necessary or appropriate to carry on its business, in each case, except for
failures so to comply that have not had, and could not reasonably be expected to
have, a Material Adverse Effect.

6.10 Environmental Matters. Except as could not reasonably be expected to result
in a Material Adverse Effect, the Borrower shall, and shall cause each other
Restricted Person to comply with all Environmental Laws now or hereafter
applicable to such Restricted Person as well as all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters and shall obtain, at or prior to the time required by applicable
Environmental Laws, all environmental, health and safety permits, licenses and
other authorizations necessary for its operations and will maintain such
authorizations in full force and effect.

6.11 Guaranties by Restricted Subsidiaries.

(a) The Borrower shall cause each Restricted Subsidiary, whether existing on the
Closing Date or created, acquired or coming into existence after the Closing
Date, that Guarantees any other Indebtedness of the Borrower (including the
Revolving Credit Agreement) to execute and deliver to the Administrative Agent a
Guaranty for so long as such other Indebtedness is Guaranteed.

(b) Simultaneously with its delivery of such a Guaranty, the Borrower shall
cause each Restricted Subsidiary to, at the reasonable request of the
Administrative Agent, provide written evidence reasonably satisfactory to the
Administrative Agent that such Restricted Subsidiary has taken all corporate,
limited liability company or partnership action necessary to duly approve and
authorize its execution, delivery and performance of such Guaranty and any other
documents which it is required to execute.

(c) The Borrower may redesignate any Unrestricted Person to be a Restricted
Subsidiary, provided that the Borrower shall not make such a designation unless
at the time of such action and after giving effect thereto, (i) none of such
Unrestricted Persons have outstanding Indebtedness or Guarantees, other than
Indebtedness permitted under Section 7.01, or Liens on any of their property,
other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects as if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied. In no event will any MLP or any of
their respective subsidiaries be designated a Restricted Subsidiary.

 

-61-



--------------------------------------------------------------------------------

(d) The Borrower may designate any Subsidiary of the Borrower to be an
Unrestricted Person, provided that (i) all Investments in such Subsidiary at the
time of such designation shall be treated as Investments made on the date of
such designation in an amount equal to the fair market value of all Restricted
Persons’ Investments in such Unrestricted Person at the time of such designation
and (ii) such Investment is then permitted under Section 7.06. At the time of
such action, the Borrower shall provide to the Administrative Agent an officer’s
certificate in form satisfactory to the Administrative Agent that such
Investment was then permitted under Section 7.06.

6.12 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each
other Restricted Person to, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall, and shall cause each other Restricted Person to,
take such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations are guaranteed by the Guarantors (to the
extent required by Section 6.11(a)) and secured by the Collateral, including all
of the outstanding Equity Interests of any Restricted Subsidiary acquired or
created after the Closing Date to the extent constituting Collateral.

6.13 Miscellaneous Business Covenants. The Borrower shall, and shall cause each
other Restricted Person to, (a) maintain entity records and books of account
separate from those of any other entity; (b) not commingle its funds or assets
with those of any other entity; and (c) provide that the board of directors or
other analogous governing body of the General Partner will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of other entities; provided that such governing bodies may
from time to time hold joint meetings for administrative purposes (e.g.: to
provide information about the respective businesses and operations of the
Borrower, on the one hand, a subsidiary, on the other hand).

6.14 Restricted/Unrestricted Persons. The Borrower:

(a) will not, and will not permit any Restricted Person to Guarantee any
Indebtedness of any of the Unrestricted Persons, other than Investments
permitted by Section 7.06;

(b) will not permit Unrestricted Persons to own any Equity Interests of a
Restricted Person other than Intercompany Equity/Debt; provided that in no event
shall such ownership cause any Restricted Person to become a subsidiary of an
Unrestricted Person; and

(c) will operate each Unrestricted Person in such a manner as to make it
apparent to all creditors of such Unrestricted Person that such Unrestricted
Person is a legal entity separate and distinct from all of the Restricted
Persons and as such is solely responsible for its debts.

6.15 Common Collateral. Notwithstanding the foregoing, if any assets are granted
to secure the Revolving Obligations, the Borrower shall promptly grant to the
Collateral Agent for the benefit of the Secured Parties a first priority Lien on
such assets as security for the Obligations.

 

-62-



--------------------------------------------------------------------------------

6.16 Post-Closing Obligations. The Borrower shall, no later than December 31,
2013 (or such later date as the Administrative Agent, in its discretion, may
agree), deliver to the Collateral Agent (a) such supplements to the Collateral
Documents as the Administrative Agent may reasonably require in order to pledge
or create a security interest in favor of the Collateral Agent in the Equity
Interests in, and assets of, the Persons described in the Disclosure Schedule
and (b) any other documents required to be delivered in connection therewith to
ensure and/or demonstrate that the Lien and security interests granted by such
Collateral Documents are perfected with the priority required by the Collateral
Documents.

ARTICLE VII

NEGATIVE COVENANTS

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower covenants and agrees that until
the full and final payment of the Obligations (other than obligations for taxes,
costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made or,
in the case of indemnifications, no notice been given (or reasonably
satisfactory arrangements have otherwise been made)):

7.01 Indebtedness. The Borrower shall not, and shall not permit any other
Restricted Person to, in any manner owe or be liable for Indebtedness except for
the following:

(a) the Obligations and one or more series of Indebtedness comprising Term Loan
Refinancing Indebtedness;

(b) Indebtedness of any Restricted Person (other than ETP GP, ETP LLC, Regency
GP and Regency LLC) to any other Restricted Person (other than ETP GP, ETP LLC,
Regency GP and Regency LLC); provided, (i) all such Indebtedness shall be
evidenced by promissory notes and all such notes shall be subject to a first
priority Lien pursuant to the Pledge Agreement, (ii) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case is reasonably
satisfactory to the Administrative Agent, and (iii) any payment by any
Restricted Person that is a Guarantor under any guaranty of the Obligations
shall result in a pro rata reduction of the amount of any such Indebtedness owed
by such Guarantor to the Borrower or to any Restricted Subsidiary that is a
Guarantor for whose benefit such payment is made;

(c) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(d) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

 

-63-



--------------------------------------------------------------------------------

(e) Indebtedness of (i) any Restricted Person arising by operation of law as a
result of such Restricted Person being the general partner of an MLP GP and
(ii) any MLP GP arising by operation of law as a result of such MLP GP being the
general partner of the applicable MLP;

(f) Indebtedness in respect to future payment for non-competition covenants and
similar payments under agreements governing a Permitted Acquisition by a
Restricted Person;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof incurred prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Indebtedness is not created in contemplation
of such Person becoming a Subsidiary and (ii) the Borrower could incur such
Indebtedness under Section 7.12 as if such Indebtedness had been incurred on the
most recently ended fiscal quarter for which financial statements are then
available to the Lenders;

(h) other Indebtedness of the Borrower (and, without duplication, Guarantees
thereof by Restricted Subsidiaries who are Guarantors of the Obligations) or a
Restricted Subsidiary in an aggregate principal amount not to exceed at any time
$50,000,000;

(i) Senior Note Obligations; provided the amount of such Indebtedness shall not
exceed an aggregate principal amount of $1,637,062,000 outstanding at any one
time and any refinancings, renewals or extensions of all or any part of any
Senior Note Obligations (“Senior Note Refinancing Indebtedness”), provided that
(i) the maturity date of such Senior Note Refinancing Indebtedness is no earlier
than one year after the Maturity Date, (ii) there are no scheduled repayments of
principal of such Senior Note Refinancing Indebtedness or sinking fund payments
thereon prior to the date that is one year after the Maturity Date, (iii) the
documents or instruments governing such Indebtedness do not contain any
maintenance financial covenant, (iv) such Indebtedness is not secured on a basis
which is senior to the Loans and other Obligations, and (v) the principal amount
of such Senior Note Refinancing Indebtedness does not exceed the principal
amount of Senior Note Obligations being refinanced, renewed or extended except
by an amount equal to accrued and unpaid interest, prepayment premium, fees and
expenses reasonably incurred in connection with such refinancing, renewal or
extension;

(j) Indebtedness under the Revolving Credit Agreement; provided that the amount
of such Indebtedness shall not exceed an aggregate amount of $1,000,000,000
outstanding at any one time except by an amount equal to accrued and unpaid
interest, prepayment premium, fees and expenses reasonably incurred in
connection with any refinancing, renewal or extension of such Indebtedness;

(k) Intercompany Equity/Debt; and

(l) other Indebtedness not permitted by this Section 7.01, whether or not
secured, which may include additional Indebtedness under the Revolving Credit
Agreement, provided that (i) after giving pro forma effect to the incurrence of
such Indebtedness, the Borrower shall be in compliance with the requirements of
Section 7.12(a) and (ii) prior to and after giving effect to the incurrence of
such Indebtedness, no Event of Default shall have occurred and be continuing.

 

-64-



--------------------------------------------------------------------------------

7.02 Limitation on Liens. The Borrower shall not, and shall not permit any other
Restricted Person to, create, assume or permit to exist any Lien upon or with
respect to any of its properties or assets now owned or hereafter acquired,
except the following Liens (to the extent permitted by this Section, herein
called “Permitted Liens”):

(a) Liens existing on the date of this Agreement and listed in the Disclosure
Schedule;

(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges (i) not yet due or the validity of which is being contested in good
faith and by appropriate proceedings, if necessary, for which adequate reserves
are maintained on the books of any Restricted Person in accordance with GAAP or
(ii) which could not, individually or in the aggregate be reasonably expected to
have a Material Adverse Effect;

(c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including Liens on property of any Restricted
Person in the possession of storage facilities, pipelines or barges) arising in
the ordinary course of business for amounts (i) which are not more than sixty
(60) days past due or the validity of which is being contested in good faith and
by appropriate proceedings, if necessary, and for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP or
(ii) with respect to which failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

(e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f) Liens on deposits of cash or securities in favor of the seller of any
property intended to be acquired in an Investment permitted pursuant to
Section 7.06 to be applied against the purchase price for such Investment;

(g) Liens arising pursuant to customary provisions in joint venture agreements
or arrangements, limited liability company agreements and other similar
agreements relating solely to obligations of the Person granting such Liens to
secure obligations under such joint venture, limited liability company or other
similar agreement;

(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;

 

-65-



--------------------------------------------------------------------------------

(i) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(j) rights reserved to or vested by Law in any Governmental Authority to control
or regulate in any manner any of the properties of any Restricted Person or the
use thereof or the rights and interests of any Restricted Person therein under
any and all Laws;

(k) rights reserved to the grantors of any properties of any Restricted Person,
and the restrictions, conditions, restrictive covenants and limitations, in
respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

(l) inchoate Liens in respect of pending litigation or with respect to a
judgment that has not resulted in an Event of Default under Section 8.01;

(m) statutory Liens in respect of payables;

(n) any Lien securing Indebtedness permitted by Section 7.01(g) or other
obligations of any Person that becomes a Subsidiary after the date hereof prior
to the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property of the Borrower or any Subsidiary, and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(o) Liens securing Indebtedness permitted by Sections 7.01(f), or 7.01(h);

(p) Liens on cash margin collateral securing Hedging Contracts permitted under
Section 7.10;

(q) Liens in respect of operating leases covering only the property subject
thereto;

(r) Liens on Equity Interests of Unrestricted Persons (other than Liens on
Equity Interests in ETP and Regency) and joint ventures securing Indebtedness or
other obligations of such Unrestricted Person or joint venture;

(s) Liens securing (i) Revolving Obligations in an original principal amount not
to exceed $1,000,000,000, the Lender Hedging Obligations secured ratably
thereunder and the Other Hedging Obligations, (ii) for so long as the Senior
Note Obligations or any Senior Note Refinancing Indebtedness are required
pursuant to the terms of the Indenture or the documentation governing the Senior
Note Refinancing Indebtedness to be equally and ratably secured with the
obligations under this Agreement, the Senior Note Obligations or Senior Note
Refinancing Indebtedness, (iii) the Obligations and/or any Term Loan Refinancing
Indebtedness and (iv) obligations for other Indebtedness incurred pursuant to
Section 7.01(l);

 

-66-



--------------------------------------------------------------------------------

(t) Liens, (i) arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Restricted Person
in the ordinary course of business, and (ii) on assets being Disposed of by any
Restricted Person pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the Disposition of such assets,
provided that such merger agreement, stock or asset purchase agreement or
similar agreement in respect of the Disposition of such asset is permitted
pursuant to the terms of this Agreement; and

(u) Liens incurred with respect to obligations that do not in the aggregate
exceed $50,000,000 at any time outstanding.

Notwithstanding any of the foregoing to the contrary, other than as permitted by
clause (s) above, no Liens of the kind set forth in clauses (a) through and
including (u) above shall be permitted on the Equity Interests of ETP, ETP GP,
ETP LLC, Regency, Regency GP or Regency LLC.

7.03 Limitation on Mergers. The Borrower shall not enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself or suffer any liquidation or dissolution, except the merger, dissolution
or liquidation into or consolidation or amalgamation of any Person with or into
the Borrower (so long as the surviving entity is (i) the Borrower or
(ii) another Person organized or existing under the laws of the United States of
America, any State thereof or the District of Columbia so long as (A) after
giving effect to such transaction on a pro forma basis as if it had occurred on
the first day of the test period most recently ended, such Person is in
compliance with Section 7.12(a), (B) such Person expressly assumes all the
obligations of the Borrower under the Loan Documents, pursuant to an assumption
agreement reasonably acceptable to the Administrative Agent and (C) any two of
S&P, Moody’s and Fitch confirms that, immediately after giving effect to such
transaction, the surviving entity’s corporate rating (in the case of S&P and
Fitch) and corporate family rating (in the case of Moody’s) will be equal to or
higher than the Borrower’s equivalent ratings on the Closing Date, in which
event such Person will succeed to, and be substituted for, the Borrower).

7.04 Limitation on Asset Sales.

(a) The Borrower shall not, and shall not permit any other Restricted Person to,
Dispose of any of any Equity Interests constituting general partner interests in
ETP.

(b) The Borrower shall not, and shall not permit any other Restricted Person to
consummate a MLP Related Disposition unless the Net Cash Proceeds thereof are
applied to prepay the Loans (as contemplated by Section 2.05(b)).

(c) The Borrower shall not, and shall not permit any other Restricted Person to,
engage in any Asset Sale (not covered by Section 7.04(a) or (b)) if: (i) an
Event of Default shall have occurred or be continuing or would result therefrom,
or (ii) after giving effect to such Disposition and any concurrent repayment of
Indebtedness, on a pro forma basis as if it had occurred on the first day of the
test period most recently ended, the Borrower would not be in compliance with
Section 7.12(a).

 

-67-



--------------------------------------------------------------------------------

Except as expressly permitted by this Section 7.04, in no event shall the
Borrower or any Restricted Person Dispose of its interests in ETP GP or ETP LLC
nor permit ETP LLC to Dispose of its interests in ETP GP nor permit ETP GP to
Dispose of its interests in ETP.

7.05 Limitation on Restricted Payment. The Borrower shall not declare or make,
directly or indirectly any Restricted Payments if an Event of Default has
occurred and is continuing or would result therefrom.

7.06 Limitation on Investments, Loans and Advances. The Borrower shall not, and
shall not permit any other Restricted Person to, make any Investments in any
Person, other than (a) Permitted Investments and (b) other Investments so long
as (i) after giving effect to such transaction on a pro forma basis as if it had
occurred on the first day of the test period most recently ended, the Borrower
is in compliance with Section 7.12(a), and (ii) no Event of Default has occurred
and is continuing or would result therefrom.

7.07 Transactions with Shareholders and Affiliates. No Restricted Person shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) involving payments in excess of $50,000,000 with any Affiliate of a
Restricted Person, on terms that are materially less favorable, taken as a
whole, to the Restricted Persons, taken as a whole, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
provided, that the foregoing restriction shall not apply to: (a) transactions
that are otherwise permitted under this Agreement; (b) the Transactions
(including the payment of all Transaction Costs); (c) any transaction among the
General Partner and the Restricted Persons; (d) reasonable and customary fees
paid to members of the board of directors (or similar governing body) of the
Borrower and its Restricted Subsidiaries; (e) compensation arrangements for
officers and other employees of any Restricted Person entered into in the
ordinary course of business; (f) the transactions that are the subject of an MLP
Limited Partnership Agreement; (g) transactions between a Restricted Person on
the one hand and an MLP and the general partner of such MLP and their respective
Subsidiaries on the other hand similar to those typically addressed in omnibus
agreements between the sponsors of a publicly traded limited partnership on the
one hand and the publicly traded partnership on the other hand; (h) the
transactions that are the subject of the Shared Services Agreement dated
August 26, 2005 by and between ETP and the Borrower, as amended by that certain
First Amendment dated May 26, 2010 and that certain Second Amendment dated
April 30, 2013 and as further amended or replaced from time to time; (i) the
transactions that are the subject of the Services Agreement by and among ETE
Services Company, LLC, the Borrower and Regency, as amended by that certain
First Amendment dated April 30, 2013 and as further amended or replaced from
time to time; (j) Contingent Residual Support Agreements and any Intercompany
Equity/Debt; and (k) any other transaction approved by the Conflicts Committee
of the Borrower or with respect to which the Borrower has obtained a “fairness”
opinion from an independent accounting, appraisal or investment banking firm of
national standing.

7.08 Conduct of Business. The Borrower shall not engage in any business other
than (a) the Permitted Line of Business and (b) such other lines of business
which are reasonably related thereto or are reasonable extensions thereof or any
business or activity that is reasonably similar thereto. ETP GP shall not engage
in any business other than acting as the general partner of ETP and ETP LLC
shall not engage in any business other than acting as the general partner of ETP
GP.

 

-68-



--------------------------------------------------------------------------------

7.09 Restrictive and Negative Pledge Agreements. The Borrower shall not, and
shall not permit any other Restricted Person to, directly or indirectly, enter
into, create, or otherwise allow to exist any contract or other consensual
restriction on (a) the ability of any Restricted Subsidiary to: (i) pay
dividends or make other distributions; (ii) redeem Equity Interests held in it
by the Borrower or another Restricted Subsidiary; (iii) repay loans and other
indebtedness owing by it to the Borrower or another Restricted Subsidiary; or
(iv) transfer any of its assets to the Borrower or another Restricted
Subsidiary; or (b) the ability of any Restricted Person to create Liens on any
Collateral to secure the Obligations except (A) as provided for in the Loan
Documents, (B) as described in the Disclosure Schedule, the documents governing
the Senior Notes or the Senior Note Refinancing Indebtedness, the Revolving Loan
Documents, the documentation governing any Term Loan Refinancing Indebtedness
(to the extent not more restrictive than the terms of this Agreement), and any
Indebtedness incurred pursuant to Section 7.01(l) (to the extent not more
restrictive than the terms of this Agreement), (C) by reason of applicable Law,
(D) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Restricted Person, (E) customary provisions
restricting assignment of any agreement entered into by a Restricted Person in
the ordinary course of business, (F) any restriction on the transfer of property
subject to a Lien permitted by Section 7.02, (G) any restrictions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness, (H) customary restrictions and conditions contained in any
agreement relating to a sale, purchase or merger permitted hereunder pending the
consummation of such sale, purchase or merger, (I) any agreement in effect at
the time a Restricted Subsidiary becomes a Restricted Subsidiary, so long as
such agreement was not entered into in connection with or in contemplation of
such Person becoming a Restricted Subsidiary of Borrower, and (J) customary
provisions in partnership agreements, limited liability company organizational
governance documents, asset sale and stock sale agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar person.

7.10 Hedging Contracts. The Borrower shall not, and shall not permit any other
Restricted Person to, be a party to or in any manner be liable on any Hedging
Contract except any Hedging Contracts (a) entered into by such Person in the
ordinary course of business for the purpose of fixing interest rates on
Indebtedness or for the purpose of directly mitigating risks or reducing costs
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person in the normal course of business, and
not for purposes of speculation, (b) that does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party, and (c) that is with a
counterparty whose obligations are rated (or are guaranteed by an affiliate
whose obligations are rated) A-/A3 or better, respectively, by the Rating
Agencies or are in accordance with the risk management policies of the Borrower
as such policies have been adopted or amended from time to time and disclosed to
the Lenders.

 

-69-



--------------------------------------------------------------------------------

7.11 Commingling of Deposit Accounts and Accounts. The Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, commingle their
respective Deposit Accounts or Accounts (as such terms are defined in Article 9
of the UCC) with the Deposit Accounts or Accounts of any of its Unrestricted
Persons.

7.12 Financial Covenants.

(a) Leverage Ratio of the Borrower. As of each Quarterly Testing Date,
commencing December 31, 2013, the Leverage Ratio of the Borrower will not exceed
(i) 6.0 to 1.0 at any time other than during a Specified Acquisition Period and
(ii) 7.0 to 1.0 during a Specified Acquisition Period.

(b) Interest Coverage Ratio. As of each Quarterly Testing Date, commencing
December 31, 2013, the ratio of (i) Consolidated EBITDA of the Borrower for the
period of four consecutive Fiscal Quarters ending on such date to
(ii) Consolidated Interest Expense for such period will not be less than 1.5 to
1.0.

7.13 Amendments or Waivers of Certain Agreements; Material Contracts. Except
(a) in connection with transactions permitted under Section 7.03, Section 7.04
and Section 7.06, or (b) as could not reasonably be expected to have a Material
Adverse Effect, the Borrower shall not, and shall not permit any other
Restricted Person to, agree to any material amendment, restatement, supplement
or other modification to, or waiver of, any of its material rights under its
organizational document (other than a change in domicile to Delaware or as
otherwise permitted hereunder) or any material agreement, judgment, license or
permit.

7.14 Fiscal Year. The Borrower shall not, and shall not permit any other
Restricted Person to, change its Fiscal Year-end without giving 15 days prior
written notice thereof to the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each, an “Event of Default”):

(a) Any Restricted Person fails to pay the principal component of any Loan when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in Section 8.01(a)), whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise, within five Business Days after the same
becomes due;

(c) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04, 6.06(a) or ARTICLE VII;

 

-70-



--------------------------------------------------------------------------------

(d) Any Restricted Person fails (other than as referred to in Sections 8.01(a),
(b) or (c) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after
notice of such failure is given by the Administrative Agent to the Borrower;

(e) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;

(f) (i) Any Loan Document, including any Guaranty, at any time ceases to be
valid, binding and enforceable as warranted in Section 5.05 for any reason other
than as expressly permitted hereunder or thereunder (including because of its
release by the Lenders or the Administrative Agent (as permitted under
Section 9.10)) or the satisfaction in full of all Obligations, (ii) any Loan
Document shall be declared null and void, (iii) the Borrower or any Restricted
Person shall repudiate in writing its obligations under any Loan Document to
which it is party, (iv) the Borrower or any Restricted Person shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability under any Loan Document to which it is party,
or (v) any Collateral Document ceases to be in full force and effect (other than
as expressly permitted hereunder or thereunder by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof), or the Collateral
Agent shall not have or shall cease to have, or any Restricted Person shall
assert in writing that the Collateral Agent shall not have or shall cease to
have, a valid and perfected Lien in any Collateral purported to be covered by
the Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of the Collateral
Agent to take any action within its control;

(g) The Borrower or any Restricted Subsidiary: (i) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder, but including Indebtedness under the Revolving Credit
Agreement and the Senior Notes) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount or (ii) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case, if such default or other event shall have resulted
in the acceleration of the payment of such Indebtedness with an aggregate face
amount that exceeds the Threshold Amount;

(h) Either (i) an “accumulated funding deficiency” or failure to meet applicable
minimum “funding standards” (each as defined in Section 412(a) of the Code) in
excess of $100,000,000 exists with respect to any ERISA Plan, whether or not
waived by the Secretary of the Treasury or his delegate, or (ii) a Termination
Event occurs which could reasonably be expected to result in a liability to the
Borrower or any Restricted Subsidiaries in an amount in excess of $100,000,000;

 

-71-



--------------------------------------------------------------------------------

(i) The Borrower or any of its Restricted Subsidiaries:

(i) has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty (60) days; or

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally unable to pay (or
admits in writing its inability to so pay) its debts as such debts become due;
or takes corporate or other action to authorize any of the foregoing; or

(iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty (60) days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or

(iv) has entered against it a final judgment for the payment of money which
individually or in the aggregate with all such judgments then outstanding would
exceed $100,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty (60) days after the date of entry thereof or
an appeal or appropriate proceeding for review thereof is taken within such
period and a stay of execution pending such appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets, which assets
have a value exceeding $100,000,000, and such writ or warrant of attachment or
any similar process is not stayed or released within sixty (60) days after the
entry or levy thereof or after any stay is vacated or set aside; or

(j) Any Change of Control occurs.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

 

-72-



--------------------------------------------------------------------------------

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (i)(i), (i)(ii) or (i)(iii) of Section 8.01, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

8.03 Application of Funds . After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations (including amounts received from the Collateral Agent
under the Collateral Documents) shall be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lenders and amounts payable under ARTICLE III
but excluding principal and interest on the Loans) payable to the Lenders;

Third, on a pari passu basis, to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and other Obligations,
ratably among the Lenders in proportion;

Fourth, on a pari passu basis, to payment of that portion of the Obligations
constituting unpaid principal of the Loans; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender irrevocably authorizes and
directs

 

-73-



--------------------------------------------------------------------------------

the Administrative Agent to (a) upon the request of the Borrower in connection
with any incurrence of Term Loan Refinancing Indebtedness, enter into one or
more amendments to the Collateral Documents as may be agreed between the
Borrower and the Administrative Agent to effectuate the Term Loan Refinancing
Indebtedness, (b) upon the request of the Borrower in connection with the
incurrence of Senior Note Refinancing Indebtedness or Term Loan Refinancing
Indebtedness, enter into intercreditor arrangements with the agent or lenders in
respect of such Senior Note Refinancing Indebtedness or Term Loan Refinancing
Indebtedness to reflect the pari passu or junior nature of the Lien securing the
Collateral in respect of such Senior Note Refinancing Indebtedness or Term Loan
Refinancing Indebtedness and (c) upon the request of the Borrower in connection
with any incurrence of Indebtedness pursuant to Section 7.01(l), enter into any
amendments to the Collateral Documents to include such Indebtedness as a secured
obligation thereunder or any intercreditor arrangements with the trustee, agent
or lenders in respect of such Indebtedness to reflect the pari passu or junior
nature of the Lien securing the Collateral in respect of such Indebtedness. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

-74-



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

-75-



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time after the Closing Date give notice of its resignation to the Lenders and
the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in New York, or an Affiliate of
any such bank with an office in New York. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

-76-



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.10 Guaranty and Collateral Matters. The Lenders hereby authorize U.S. Bank
National Association to act as Collateral Agent under the Collateral Agency
Agreement and the Pledge Agreement and authorize the Administrative Agent to
execute the Collateral Agency Agreement on their behalf. Collateral may be
released from the Lien and security interest created by the Collateral Documents
and Guarantors may be released from their obligations under the Guaranty at any
time or from time to time in accordance with the provisions of the Collateral
Documents or as provided hereby. Upon the request of the Borrower, in connection
with any transaction otherwise permitted hereunder, the Administrative Agent
and/or the Collateral Agent is authorized to release Collateral that is Disposed
of (or whose owner ceases to be a Subsidiary) and Guarantors that cease to be
Restricted Persons or otherwise cease to be required to be Guarantors under the
Loan Documents and to execute any intercreditor arrangements or amendments to
the Collateral Documents to reflect the pari passu or junior nature of any Liens
associated with Indebtedness permitted to be incurred (and so secured) hereunder
(including, for the avoidance of doubt, Indebtedness incurred pursuant to
Section 7.01(l) and secured pursuant to Section 7.02(s)), in each case, pursuant
to a transaction permitted by this Agreement. Upon receipt of such request, the
Administrative Agent and/or the Collateral Agent shall (and the Lenders
irrevocably authorize the Administrative Agent and/or the Collateral Agent to)
execute, deliver or acknowledge (a) any necessary or proper instruments of
termination, satisfaction or release to release (i) any Guarantor from its
obligations under the Guaranty if such Person ceases

 

-77-



--------------------------------------------------------------------------------

to be a Restricted Person as a result of a transaction permitted hereunder and
(ii) any Liens on Collateral that is Disposed of (or whose owner ceases to be a
Subsidiary) or (b) any necessary or proper amendments to the Collateral
Documents, instruments, intercreditor agreements or other agreements (i) to
include any additional Indebtedness as a secured obligation under the Collateral
Documents (including, for the avoidance of doubt, Indebtedness incurred pursuant
to Section 7.01(l)), and (ii) to reflect the pari passu or junior nature of any
Lien securing the Collateral in respect of any such Indebtedness (including, for
the avoidance of doubt, any Liens granted pursuant to Section 7.02(s)), in each
case, pursuant to a transaction permitted by this Agreement. Upon request by the
Administrative Agent at any time, the Majority Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty or to release any Collateral from the Collateral
Documents, in either case, pursuant to this Section 9.10.

9.11 Release With Respect to Senior Note Obligations. At any time that the
Senior Note Obligations are no longer required, pursuant to the terms of the
Indenture, to be equally and ratably secured with the Obligations, the Lenders
authorize each of the Administrative Agent and the Collateral Agent to, at the
Borrower’s request, enter into such amendments, releases, terminations or other
instruments in connection with the Loan Documents as may be necessary or
reasonably requested to reflect that the Senior Note Obligations are no longer
equally and ratably secured.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. (a) No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Restricted Person therefrom, shall be effective unless in
writing signed by the Majority Lenders and the Borrower or the applicable
Restricted Person, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees, premium, if any, or other amounts due
to the Lenders (or any of them) hereunder (including final maturity (other than
in connection with an Extension pursuant to Section 2.11) and scheduled
amortization of any Loans) or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided that the Majority
Lenders may waive, defer or delay the requirement to give a Reinvestment Notice
in respect of an MLP Related Disposition or to make a mandatory prepayment
required as the result of an MLP Related Disposition;

 

-78-



--------------------------------------------------------------------------------

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to the proviso to this Section 10.01(a)(iii)) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;
provided, however, that only the consent of the Majority Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(iv) change Section 2.09 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;

(v) change any provision of this Section 10.01 or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(vi) change any provision of Section 10.06 in a manner that would impose any
additional restriction on a Lender’s ability to assign any of its rights or
obligations under the Agreement; or

(vii) other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the aggregate value of the
Guaranty or release all or substantially all of the Collateral from the
Collateral Documents without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) Lenders accepting Extension
Offers may enter into (or direct the Administrative Agent to enter into)
Extension Amendments as contemplated by Section 2.11 and (iii) Lenders accepting
Incremental Commitments may enter into (or direct the Administrative Agent to
enter into) Incremental Amendments as contemplated by Section 2.12.

Notwithstanding anything to the contrary herein, the Borrower and the
Administrative Agent may amend or modify this Agreement or any Loan Document to
cure any ambiguity or defect or correct or supplement any provision herein that
may be inconsistent with any other provision.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

-79-



--------------------------------------------------------------------------------

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 3; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet web sites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender pursuant to ARTICLE II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Restricted Persons, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.

 

-80-



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person, an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related out-of-pocket expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements

 

-81-



--------------------------------------------------------------------------------

for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Restricted Person arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any liability under
Environmental Law related in any way to the Borrower or any of its Subsidiaries,
(iv) any civil penalty or fine assessed by the U. S. Department of the
Treasury’s Office of Foreign Assets Control against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof by the Administrative Agent or any Lender as a result of
the funding of Loan or the acceptance of payments under the Loan Documents, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other
Restricted Person, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Restricted Person against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations to fund its Commitment hereunder on the Closing Date,
if the Borrower or such Restricted Person has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), in its capacity as such, or against any Related Party acting
for the Administrative Agent (or any such sub-agent), in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.08(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No

 

-82-



--------------------------------------------------------------------------------

Indemnitee referred to in subsection (b) shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the repayment, satisfaction or discharge of all the other
Obligations, and the termination of this Agreement.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (other than as permitted by
Section 7.03) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

-83-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and its Loan at the time
owing to it); provided that the amount of any such assignment shall be at least
$1,000,000 (or (x) the principal outstanding balance of the Loans of the
assigning Lender, if less or (y) such lesser amount as the Administrative Agent
may agree to in its discretion); provided further that simultaneous assignments
by or to two or more Approved Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met. Assignments shall
be subject to the following additional conditions:

(i) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; and

(ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, which the Administrative Agent may waive or reduce in its sole
discretion, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required under Section 3.01(e).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

-84-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.09 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

-85-



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01(a) unless such Participant agrees to
comply with Section 3.01(e) as though it were a Lender (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
participating Lender).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, trustees, officers, employees, agents, advisors and representatives,
including any numbering, administration or settlement service providers, (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates or to any
such regulatory authority in accordance with such Lender’s regulatory compliance
policy, (c) to the extent required by applicable laws or regulations or by
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) any credit insurance provider relating to the
Borrower and its Obligations or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.

 

-86-



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

-87-



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) if a Lender gives a notice of illegality pursuant to
Section 3.02, (iv) any Lender requests reimbursement for amounts owing under
Section 3.05 (in a disproportionate manner relative to other Lenders), (v) any
Lender has refused to consent to any waiver or amendment with respect to any
Loan Document that requires such Lender’s consent and has been consented to by
the Majority Lenders or (vi) any Lender is a Non-Extending Lender under
Section 2.11, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower or the assignee shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 and, with respect to any such payment
made pursuant to this clause (b) within six-months of the Closing Date, the
prepayment premium payable pursuant to Section 2.05(a)(i), if applicable) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

-88-



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of a Non-Extending Lender, such replacement Lender agrees to
extend the Maturity Date of the applicable Loans of the Non-Extending Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR

 

-89-



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SUBSECTION (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each such Guarantor and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower and each such Guarantor in accordance with the Act. The Borrower
will comply with reasonable requests of any Lender for such information.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.

 

-90-



--------------------------------------------------------------------------------

10.19 Separateness. The Lenders acknowledge (i) the separateness as of the date
hereof of each Unrestricted Person and its respective subsidiaries from the
Borrower and each other Restricted Person, (ii) that the lenders and noteholders
under credit agreements with each Unrestricted Person and its respective
subsidiaries have likely advanced funds thereunder in reliance upon the
separateness of such Unrestricted Person and their respective subsidiaries from
the Borrower and each other Restricted Person, (iii) that each Unrestricted
Person and its respective subsidiaries has assets and liabilities that are
separate from those of the Borrower and the other Restricted Persons, (iv) that
the Loans and other obligations owing under the Loan Documents have not been
guaranteed by any Unrestricted Person or any of their respective subsidiaries,
and (v) that, except as other Persons may expressly assume or guarantee any of
the Loan Documents or obligations thereunder, the Lenders shall look solely to
the Borrower and its property and assets and the property and assets of the
other Restricted Persons, and any property pledged as collateral with respect to
the Loan Documents, for the repayment of any amounts payable pursuant to the
Loan Documents and for satisfaction of any obligations owing to the Lenders
under the Loan Documents and that no Unrestricted Person or any of its
respective subsidiaries is personally liable to the Lenders for any amounts
payable, or any liability, under the Loan Documents.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-91-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ENERGY TRANSFER EQUITY, L.P. By: LE GP, LLC, its general partner By:   /s/ John
W. McReynolds   John W. McReynolds   President

 

[Signature Page to Senior Secured Term Loan Agreement (Energy Transfer Equity)]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Lender By:
  /s/ Nupur Kumar   Name:   Nupur Kumar   Title:   Authorized Signatory By:  
/s/ Tyler Smith   Name:   Tyler Smith   Title:   Authorized Signatory

 

[Signature Page to Senior Secured Term Loan Agreement (Energy Transfer Equity)]